 498DECISIONS OF NATIONAL LABOR RELATIONS BOARDClark Equipment CompanyandUnited SteelworkersofAmerica,AFL-CIO-CLC. Cases 11-CA-8746, 11-CA-9454,and 11-RC-444711 February 1986DECISION, ORDER, ANDCERTIFICATION OF RESULTS OFELECTIONBY CHAIRMAN DOTSON AND MEMBERSDENNIS, JOHANSEN, BABSON, AND STEPHENSOn 27 January 1982 Administrative Law JudgeHenry L. Jalette issued the attached decision. TheGeneral Counsel and the Respondent each filed ex-ceptions and a supporting brief.l The Respondentalso filed an answering brief to the exceptions ofthe General Counsel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, fmdings,2 andconclusions only to the extent consistent with thisDecision,Order, and Certification of Results ofElection.The judge found numerous violations of Section8(a)(1) of the Act. After deciding that the Unionestablished its enjoyed majority support at the timeitdemanded recognition from the Respondent, thejudge concluded that the severity and pervasive-ness of the Respondent's unfair labor practices war-ranted the issuance of a bargaining order under theprinciples ofNLRB v. Gissel Packing Co.,395 U.S.575 (1969). In so doing, he sustained a number oftheUnion's objections to conduct affecting theelection held on 13 July 1979 and, in light of hisrecommended bargaining order, found that the pe-iWe find noproceduraldefect in theRespondent's exceptions andbrief, and deny the General Counsel's "Motion toStrike Portions of Re-spondent'sExceptions to the Decisionof the Administrative Law Judgeand Respondent's Brief in SupportThereof."2 The GeneralCounsel and the Respondenthave excepted to some ofthe judge'scredibilityfindingsThe Board'sestablishedpolicy is not tooverrule an administrative law judge'scredibilityresolutions unless theclear preponderanceof all the relevant evidenceconvincesus that theyare incorrect.StandardDry Wall Products,91NLRB 544 (1950), enfd.188 F 2d 362 (3d Cir. 1951) We have carefullyexaminedthe record andfindno basis for reversing the findings.In adopting the judge's finding that the announcementand the imple-mentationof a jobevaluation system were not unlawful,we do not relyon his gratuitous comment that the Respondent couldhave delayed theannouncement and implementationof the program until after the electionbut was not requiredto do so. Theimplementationof the program wasalready planned and the employeesinformed ofits imminent announce-mentwhen the Unionfiled its requestto proceedIn these circumstances,a delay wouldhave beenunlawful.(In this connection,we find merit tothe Respondent's assertionthat the Union's requestto proceed was filedon 12 June1979, ratherthan on 8 June,as found bythe judgeThis find-ing does not affect our ultimate conclusion.)In addition,we note thatCharles Smith,directorof employeerelations,testified that the newsystem resulted frombotha Imear regression analysis and managerialjudgmentThus, wedisagree withthe judge's inaccurate characterizationof Smith as "less than candid"on this point.tition for election should be dismissed.We dis-agree.As more fully set forth below, we disagree withmany of the judge's findings of violation. The re-maining unfair labor practices which we find theRespondent committed may be remedied by tradi-tionalmeansand do not warrant the extraordinaryremedy of a bargaining order. We further fmd thatthese unfair labor practices, which are also the sub-ject of objections in the representation case, are tooisolated to rise to the level of objectionable con-duct affecting the election in a unit of over 800 em-ployees. Accordingly, we overrule the Union's ob-jections and issue a certification of results of elec-tion.Before addressing the substantive allegations ofthe complaint, we must resolve a procedural issue.As noted by the judge, the complaint in Case 11-CA-8746 alleges numerous independent violationsof Section 8(a)(1), despite the absence of any spe-cific allegations of independent 8(a)(1) conduct inthe original and the amended charge which con-tained only allegations of 8(a)(3) and (5) conduct.Thus, the independent 8(a)(1) allegations of thecomplaint are dependent solely on the printed lan-guage of the charge form NLRB-401 that "[b]ythe above acts and other acts, the above-namedemployer has interfered with, restrained and co-erced employees in the exercise of rights guaran-teed in Section 7 of the Act." The Respondentcontended before the judge, and now in its excep-tions to the judge's decision, that the printed lan-guage of the charge form is insufficient to supportthe allegations of the complaint. The judge rejectedtheRespondent's contention, citingTexas Indus-tries,139 NLRB 365 (1962), enfd. in relevant part336 F.2d 128 (5th Cir. 1964). We agree with thejudge's ruling and adopt his findingsthat the8(a)(1)allegationswere properly raised by thecomplaint and were not time-barred by Section10(b) of the Act.3A. The 8(a)(1) Allegations1.A significant portion of the 8(a)(1) violationsfound by the judge involved the Respondent's dis-tribution of eight pieces of literature in the 16 dayspreceding the election. The complaint alleged, andthe judge found, that the Respondent through thisliterature unlawfully conveyed: threats of loss of3Notwithstanding the result here, we wish to stress the importance offollowing the guidelines set forth in the Casehandling Manual. Sec10064 5 of the manual specifically provides that "[i]f the allegations of thecharge are too narrow,"an amendment should be sought, and that if anamendmentis not filed, "the case should be reappraised in this light, andthe complaint issued, if any, should cover only mattersrelatedto thespecifications of the charge "278 NLRB No. 85 CLARK EQUIPMENT CO.499benefits, plant closure, and the inevitability of astrike if the Union won; threats of discharge in re-prisal for union activities; promises of benefits forrejection of the Union; and the message that itwould be futile to select the Union as the employ-ee's representative. In its exceptions, the Respond-ent essentially contends that its campaign was atruthful and lawful response to the Union's exten-sive leafleting campaign. It further contends that itsreferences to benefits in progress before the cam-paign began and the possible undesirable effects ofunionization do not amount to unlawful promisesor threats, and that its literature otherwise fallswithin the protection of Section 8(c) of the Act.We agree with the Respondent's contentions anddismiss all allegations relating to the Respondent'sliterature.At the outset, we note that the General Counselconceded, and the judge found, that the Respond-ent's literature did not contain any express threatsor promises. Instead, the judge agreed with theGeneral Counsel's contention that unlawful threatsand promises could be implied from the body of lit-erature read as a whole. We find no suchimplica-tions in the Respondent's literature.With respect to the finding of unlawful threats ofloss of benefits, the judge relied on the followingstatements by the Respondent:4Neither the Company nor the Union canpredictwhat will be in the contract. Yourwages and benefits could turn out to behigher, tower, or thesameas they are now.I'm sure the Union will try to tell you thereis some sort of law that will prevent the Com-pany from negotiating fir anything less thanyou now receive. That statement is simply notbased on facts. I've given your supervisorscopies of a decision in whichthe Court upheldthe employer's right to inf brm his employees thathe may not even have to agree to thecontinuanceof existingwagesand benefits.[Emphasisadded.]These facts may seem harsh, but I think it'simportant that you know the truth, about thecollective bargaining process before you vote.Rememberbargainingmeansputting everythingon the table, 'including the benefits you alreadyhave.[Emphasis added.]4 The full text of the Respondent's statements is set forth in sec. 11,A, 1,of the judge's decision. To avoid lengthy repetition, we refer here only toexcerpts,which we believe fairly characterize the general thrust of theRespondent's literature.Bargainingwith a union can be a complicat-ed and timeconsumingprocess during whichthe Union and the Company negotiate to getan agreement that both sides are satisfied with.And bargaining starts from scratch, whichmeans that everything is negotiable.As I have told you, we would bargain ingood faith. But, I would not sign a contractwhich I did not believe was in this plant's bestinterest.Sometimes,when a company takesthis position, the union tries to force a settle-ment. This usually leads to a breakdown inbargainingand can result in a strike-whichhurts everyone.You should know, however, that the benefitpackage given Rockingham employees byClark from the time this plant opened wasbetter than those at Clark's unionized plants.You were given greater benefits voluntarily bythe Company than those in unions bargainedrepeatedly with Clark for more than 20 yearsfor their benefits.Your pay increasesare a resultof the fairand responsiblecompensationpolicywefollow at Rockingham. There is no question inmy mind it is better than the union approachestowages that I've seen in the contracts ofother companies in our area.A vote of nounion is avote to continue thepay practices we have committed to at Rock-ingham since the day we began operations.The judge found that the only reasonable con-struction of these remarks is that if the Union won,the employees' benefits will be reduced, and thatthe Respondent thereby violated Section 8(a)(1) bymaking an implied threat of the loss of benefits. Hefurther found that the remarks, viewed in the con-text of the Respondent's frequent reference to astrike and its favorable comparison of Rockinghamplantwages with those at its unionized plants,amounted to a threat to adopt a regressive bargain-ing posture.The Respondent contends that these statementsare factually accurate, truthfully reflect the bar-gaining process,and were made in direct responseto union promises.Thus, it argues that it fully dis-cussed the bargaining process, including the possi-bilities that wages and benefits could go up, down,or stay thesame.It also argues that the statementsitmade about wages and benefits at other plantswere in response to the Union's extensive literaturewhich referred to improved benefits at some union-ized plants. (Twenty-two of the thirty-three leaflets 500DECISIONSOF NATIONAL LABOR RELATIONS BOARDdistributed by the Union, the Respondentalleges,contained this kind of 'claim.)We find merit to theRespondent's contentions. The statements on whichthe judge relied accurately reflect the obligationsand possibilities of the bargaining process. They donot contain any threats that the Respondent willnot bargain in good faith, or thatonlyregressiveproposalswill result.We conclude that the Re-spondent has not impliedly or otherwise threatenedthat it will bargain regressively or take away bene-fits should the Union win the election. The leafletscontain permissible campaign materials within theprotection of Section 8(c), and we, accordingly,dismiss thisallegation.In finding that the Respondent violated Section8(a)(1) by impliedly promising employees improvedbenefits if they rejected the Union, the judge reliedon the following statements made in leaflets circu-lated by the Respondent, and written. by GeorgeGuttschalk, the Respondent's plant manager:I admit, no employer is perfect. However, Iam totally convinced that we can best resolveour differenceswithoutthe Steelworkers unionand the adversary relationship the organizershave tried to develop. In order to move ahead,we must work together-not fight each other.Unions are known chiefly for:-extracting dues from you-calling strikes-making promises-causing confusion among employees.I am askingfor a vote of confidence and achance to prove what we can accomplish byworking together-without interference by aunion.I am asking for a chance to continuethe improvements we have underway in Rock-ingham-without interference by the union.Iknow that mistakes have been made, thefact that we are having a union election at thistime indicates to me that some of you felt itwas necessary, at one time, for an outsider torepresent you-that management was not re-sponsive to your needs and concerns.It has been difficult to bring back to Rock-ingham the positive feelings that most of youhad about the company, but I sincerely feel wehave turned the corner. I am aware of yourfrustrationswith machine problems, materialflow problems, overtime problems, inconsistentinterpretation of company policies, pay incon-sistencies,and managementin general.Alsothe personnel function has not beenas sensi-tive to your needs as it- should have been orcould be. I admit that these things could havebeen diagnosed sooner and acted upon. How-ever,we all know it is easy to quarterbackFriday night's football game onMondaymorning.I believe today we are building a manage-ment team which is willing to recognize itsshortcomings and is actively working to cor-rect them. It is not an easy job, but with yourhelp it can,done. Programs have been de-veloped to:51) Improve scheduling in the plant.2) Reduce scrap.3) Provide foremen training development.4) Improve quality of our product.5) Purchase required machinery.6) Improve our housekeeping.Although the judge noted that no specific bene-fitswere promised in these statements, he conclud-ed that taken as a whole they conveyed a willing-ness to do things differently and better if the em-ployees rejected the Union. The judge stated hecould place no other construction on statementsabout resolving differences without the Union andreferences to past mistakes coupled ' with a requestfor time.The Respondent contends that it was permissiblyreminding the employees of how good conditionswere at the plant, including ongoing improvementsithad instituted prior to the union campaign. Wefindmerit in the Respondent's contentions. Therecord shows that a newmanagement team was in-troduced in November 1978, when no election waspending, and that the Respondent had indeedbegun those improvements it specified. Similarly,the Respondent's appeal for the employees' confi-dence, i.e., requesting them to give it another year"to work together," falls within the scope of per-missible 8(c) statements.'6We, therefore, also dis-miss this allegation.With respect to the threat of the inevitability ofstrikes, the judge again found that no single state-ment in any of the Respondent's literature con-tained such a threat. However, he concluded thattaken as a totality the Respondent's literature ledthe employees to believe their choice was betweenno Union or striking. In addition to the mention ofstrikes in the materials discussed above, the judgealso relied on the following references in variousleaflets distributed by the Respondent:5This portion ofthis exhibitinadvertentlywas omitted in the judge'sdecision.6NationalCan Corp.,159 NLRB 647, 659-660 (1966) CLARK EQUIPMENT CO.501BARGAINING IS A TWO WAY STREET.Both the company and the union may presentproposals at the bargaining table.The Law does not require either the companyor the union to agree to any proposal. NOTH-ING' REQUIRES THE COMPANY TOAGREE TO ANY SPECIFIC UNIONDEMAND OR TO MAKE ANY PARTICU-LAR CONCESSION TO THE UNION.THE LAW DOES NOT PROVIDE FORANY ARBITRATOR TO RESOLVE BAR-GAINING DISPUTES.BARGAINING with any union is an UN-CERTAIN PROCESS at best. If that BAR-GAINING BREAKS DOWN, the union cancall you out on STRIKE.Unfortunately, when a union campaigns to getinto a plant, it may tell you anything to getyour vote--ignoring the fact that all bargain-ing demands are subject to negotiations andthe company cannot be required to agree toany particular demand made by the union. Atbest, bargaining with a union is a human proc-ess and subject to breakdown, that's whenstrikesoccur-without' the threat of thatweapon, the union is powerless at the bargain-ing table.Let's review for amomentwhat hasbeen dis-cussed lately. The union in its attempt to getyour vote has made promises of Jackson,Alcoa and Schlitz wages. They have tried toconvince you that collective bargaining startswhere you presently are and can only result inmore. They have further implied not to worryabout strikes and if one does occur you willnot have a problem.HOWEVER! What they have FAILED to tellyou is that all wages, benefits and workinconditions are subject to give and take ofCOLLECTIVEBARGAININGwhereNOTHING IS GUARANTEED, NOTHINGISAUTOMATICandtheRESULTS ATBEST ARE UNCERTAIN. Also, that strikesare always possible when a company andunion negotiate.IF THE UNION IS VOTED IN WILLTHERE BE A STRIKE?I know, that with a union the threat of a strikewill always be with you.I also know the only way the Union can try toforceClark. to agree to what they may bepromising you is to call you out on strike.Promises are cheap-strikes are real andwould be expensive to you.In 1978 unions in the United States called4,300 strikes involving 1.6 million employeestotalling 39 mill man days of lost work-andlost paychecks.The judge concluded that there was no sugges-tion in any of this literature that in the collective-bargaining process minds could be changed with-out the necessity for striking.While he acknowl-edged that the Respondent was not obligated tomake such a suggestion, he nevertheless found thatby its theme of strikes and a reference to the natureand risks of collective bargaining in the context ofother unlawful statements, the Respondent threat-ened employees with the inevitability of a strike ifthey selected the Union.The Respondent contends that it - never referredto strikes as more than a possibility; it referred tothem in response to the Union's repeated mentionof strikes in October 1978 and June 1979 leafletsand 8 and 9 July 1979 radio announcements;' andit included only accurate information about strikesthat had occurred and the Respondent's rights andobligations during a strike.We find merit to theRespondent's position.Although the Respondentrepeatedly referred to the possibility of strikes, italso repeatedly referred to its obligation to bargainin good faith. It permissibly; pointed out the possi-bility of a strike, the facts surrounding strikes else-where (without insisting they would occur at theRockingham plant), and certain economic realities,i.e., that the' Union could only try to forcecertainconditions by striking. It is well settled that an em-ployer is permitted by Section 8(c) to present ' itsviews of the economic realities of unionization, andwe do not find that the Respondent has exceededthe rights afforded it by that section of the Act.We, therefore, find that the Respondent did notviolate Section 8(a)(l) by threatening employeeswith the inevitability of strikes.Finally, the judge made additional findings of8(a)(l)violations in the Respondent's literaturesolely on the basis of his above-described analysis.Thus, he found that because the literature con-tained threats of loss of benefits and the inevitabil-ity of a strike, it also unlawfully conveyed the futil-ity of selecting a collective-bargaining representa-' In these leaflets'and radio announcements,the Union told the em-ployees that an authorized strike at Clark would not occur without a ma-jority vote of theunion members,and that strikes in the steel industry didnot occur frequently or last long. The Union pointed out that 98 percentof all contracts are settled without a strike and there has not been a strikeover contractissues in the basic steel industry since 1959. 502DECISIONS OF NATIONAL LABOR RELATIONS BOARDtive. Similarly, he found that the Respondent's ref-erences to job security and plant closures amountedto unlawful threats of plant closure when viewedin the context of unlawful threats of loss of bene-fits, the inevitability of strikes, and the futility ofselecting the Union as a bargaining representative.Finally, he found that the Respondent's referencesto the permanent replacement of strikers amountedto unlawful threats to discharge solely becausethey occurred in the context of the unlawful state-ments about the inevitability of a strike and the fu-tility of unionization. As we have adopted none ofthe judge's conclusions from which he derivedthese additional findings, we necessarily dismiss thefindings of unlawful threats of the futility of select-ing a bargaining representative, plant closure, anddischarge.2.The judge found that the Respondent, by itssupervisors,Ray Simmons and Robert Frank, un-lawfully interrogated employeeMarshby Coving-ton, an open and active union supporter, and im-pliedly threatened him with loss of benefits. Hebased these findings on the credited evidence thatthe day before the election, Simmons and Frankasked Covington why he was voting for the Union,if he thought the Union could give him as manyevaluations and raises as the Respondent had, andmade comments similar to those in the Respond-ent's literature, described' above, about the bargain-ing process and the possible loss of benefits.Wedisagree with these findings.After the judge's decision issued, the Board re-vised its position on interrogations. The Board nolonger finds inquiries directed at employees unlaw-ful unless under all the circumstances the interroga-tion reasonably tends to restrain, coerce, or inter-ferewith rights guaranteed by the Act.8 Here,Covington was an open and active union adherent.Undisputed evidence shows he wore a unionbutton and passed out union leaflets and cards ontheRespondent'spremises.Further, the circum-stances surrounding his interrogation were not co-ercive. Thus, the judge credited the testimony thatthe supervisors' comments concerning loss of bene-fitswere similar to the alleged threats in the Re-spondent's literature, which, as discussed above, wedo not find unlawful. We, accordingly, dismiss theallegations that the Respondent violated Section8(a)(1) of the Act by interrogating Covington andthreatening him with the loss of benefits.99 Rossmore House,269 NLRB 1176(1984),enfd sub nom.Hotel & Res-taurant Employees Local 11 v. NLRB,760 F.2d 1006 (9th Cir. 1985).9Member Dennis finds it unnecessary to pass on the question whetherthe Covington interrogation violatedthe Actbecause the finding of suchan additional violation could be cumulative and would not affect theOrder.3.The judge also found that the Respondent vio-lated Section 8(a)(1) by its supervisor Ronnie Wil-liams' interrogating and making a threat to employ-ee LivingstonBridges.Thus, he credited testimonythat about 2-1/2 weeks before the. election,Wil-liams first asked Bridges what he thought -theUnion could do for him, and then made statementsto him that "if it came down to where y'all wentout on strike and they had people out, they couldgo out and hire"; the Respondent had 100 to 200people waiting for jobs; "if it came down to bar-gaining, they couldn't get anything for nothing; itwould be more like a trade"; and "they would useus as examplesfor other Clark plants here in theSouth." ApplyingPPG Industries,251 NLRB 1146,1147 (19$0), the judge found it irrelevant thatBridges was an open union supporter, and conclud-ed that the Respondent unlawfully interrogatedhim and threatened him with job loss and reprisalsfor engagingin union activity.We agree that the interrogation was unlawful,but rely instead onRossmore House,supra,whichoverruledPPG Industries,on the ground that it hadimproperly established a per se rule concerning theinterrogation of open union supporters.' ° Here theinterrogation of Bridges was accompanied by coer-cive comments,most particularly the unlawfulthreat to make examples of the employees at thisplant.1l In these circumstances, we find the inter-rogation was unlawful and adopt the judge's con-clusions that the Respondent violated Section8(a)(1)by interrogating Bridges and threateninghim with job loss and, reprisals for union activity.4.The judge found that the Respondent violatedSection 8(a)(1) by its supervisor Brad McInnis'comments to employee RichardDiggs.Thus, about1week before the election McInnis first askedDiggs how he was going to vote and when Diggsrepliedfor the Union,McInnis then inquiredwhether Diggs wassurehe was doing the rightthing.McInnis further asked Diggs if he knew thatif the Union won he could lose his benefits andtold him he should think twice about voting for theUnion.Diggs was an active union adherent andMcInnis admitted his, knowledge of this. The judgefound that these comments amounted to an impliedthreat of loss of benefits and that the interrogation,in the context of this threat, was, therefore, also10Member Babsonfinds itunnecessary to pass on the issueof whetherthe interrogation of Bridgesviolated the Act sincethe finding of an addi-tional violation merely would be cumulative and would not affect theOrder.' i Indeed, it is thisthreat which colorsWilliams' statementsabout theRespondent's readinessto hire in the event of a strike,and renders unlaw-fulwhat otherwise could havebeen a statement concerningthe economicrealities of thebargaining process. CLARK EQUIPMENT CO.503unlawful. These findings are consistent withRoss-more House,and we, accordingly, adopt them.125.The judge found that the Respondent, by itssupervisorCarterKelly, unlawfully interrogatedemployeeWillieMoore, threatened him with dis-charge, and indicated it was futile to select theUnion as the employees' collective-bargaining- rep-resentative,Thus, in the period before the election,Supervisor Kelly distributed some of the Respond-ent's literature,which dealt mostly with strikes, toemployee Willie Moore, and asked Moore to cometalk to him if he had any questions. In response toa question from Moore, Kelly stated that "if theUnion would come in that they could not make theCompany give nothing. All they could do was ne-gotiate, and they could not give us better wagesand benefits if the Company does not want to givethem to us." Kelly added that if an employee wasout on strike he could be replaced if the Companywas falling down on productivity.In a later inci-dent,while distributing more of the Respondent'scampaign literature,Kelly askedMoore if hethought the Respondent needed a union. Kelly toldMoore he did not need to answer the question, butMoore responded, saying he did not know. Kellythen asked if Moore thought the Union could givehim more benefits than the Respondent.The judge found the interrogation was unlawfuland the other comments amounted to unlawfulthreats to discharge and demonstrated the futilityof selecting the Union as a collective-bargainingrepresentative.With respect to the interrogation,he found that, although Kelly told Moore he didnot have to answer, Kelly nevertheless immediatelyfollowedMoore's reply with another question toget him to reveal hisunion sentiments.As to thethreats, the judge relied on the repetition of similarcomments in the Respondent'scampaign literature,Which he had found unlawful.We agree that the interrogationwas unlawful.No evidence was presented that Moore was anactive union adherent. Further, we agree with thejudge's finding that Kelly's repeated questioning ofMoore was, in the circumstances, coercive. i 2However, we disagree with the judge's findingsthatMoore's remarks were unlawful threats of dis-charge and demonstrated the futility of selectingthe Union. Moore's remarks, as the judge found,were essentiallyrestatementsof comments made in12Chairman Dotson does not agree. Ile does not find that McInnis'statement about benefits was coercive,but that it was instead,an accuratereflection of one possibility of the negotiation process. In the absence ofany threat, he also does not find the interrogation of the.known unionadherent Diggs unlawful under the rationale ofRossmore House13 Cf.SunnyvaleMedical Clinic,277 NLRB 1217 (1985), applying theprinciples ofRossmore Houseto the interrogation of an employee whowas not a known union adherent.Member Dennis adheres to herSunny-valedissent.the Respondent's campaign literature. For the rea-sons presented in our discussion of the literature,we do not find these comments go beyond the pro-tection of Section 8(c).We, therefore, dismiss theallegations that Kelly's comments amounted to un-lawful threats.6.The judge found that the Respondent also en-gaged in 8(a)(1) misconduct by two incidents ofcreating the impression of surveillance. Thus, hefound that about a week before the election, Fore-man James Freeman mentioned to employee Mi-chael Grant that "not many people were attendingthe union meetings on Sunday and he heard thatabout only 500 people had signed cards." WhenGrant asked him how he knew this, Freeman re-sponded that was what he had heard.In a second incident, about 3 days before theelection, Supervisor Randy Tunstall told employeeDonald Pettigrew that he had heard about Petti-grew passing out union leaflets that day and he wasdisappointed in him. When Pettigrew asked how hehad found out, Tunstall replied that "one of theguys" had seen him.The judge found no merit to the Respondent'scontentions that because the first comment did notrefer to specific individuals, and because Petti-grew's leaflet distribution was open, these state-ments were not coercive. We disagree. Freeman'sstatement toGrant contained only general orknown facts which he had "heard" (i.e., on 4 June,more than a month before Freeman's comments,the Union made a demand for recognition with ashowing of 470 cards). An employee to whom thiskind of statement was directed could not reason-ably believe from it alone that the Respondent hadintentionally embarked on a course of monitoringthe Union's activity.We, therefore, find the state-ment did not create the impression of surveillance,was not coercive, and did not violate Section8(a)(1).As for the second incident, the open union activ-ity of an employee was witnessed and commentedon. This cannot reasonably convey the impressionthat the Respondent had placed union activityunder surveillance. Employers are not required tomake themselves oblivious to what employees havechosen to make known and obvious, and their fail-ure to do so is not coercive. We, accordingly, alsodismiss the allegation that, by Tunstall's comment,the Respondent created the impression of surveil-lance in violation of Section 8(a)(1).7.The judge dismissed an allegation that the Re-spondent violated Section 8(a)(1) by engaging insurveillance.He credited the testimony of employ-ees Jimmie Stubbs and Richard Harris that 1 weekbefore the election, SupervisorDean Meachum 504DECISIONS OF NATIONAL LABOR RELATIONS BOARDraised the lid of Stubbs' wooden toolbox in thework area and briefly leafed through the materialswhich it contained. The box was Stubbs' personalproperty and contained union literature, buttons,and stickers.Union materials were also taped onthe outside of the box. Meachum told Harris, whowas standing nearby, that he had better shut thebox and that it looked like it belonged to JimmieStubbs. Stubbs, who was standing across the room,witnessed the incident. The judge concluded thatMeachum's inspection was not unlawful becausethematerials attached to the outside of the boxopenly advertised that it contained union materials.We disagree.Meachum testified that he inspected the box be-cause the Respondent had a rule against puttingstickers on those boxes which it supplied its em-ployees, although stickers were allowed on em-ployees' personal property.However,Meachumalso testifed that the only boxes that the Respond-ent supplied its employees were wheeled carts,which Stubbs' wooden box clearly was not. Mea-chum offered no other explanation for his conduct.Further, although the judge characterizedMea-chum's conduct as "a fleeting glance," we note thatMeachum did more than open the lid and lookinside; he also leafed through the union papers thatwere inside the box. We have no reasonable alter-native but to infer that Meachum looked into thetoolbox because he wanted to observe evidence ofemployee union activity. This action thereby had atendency to coerce the employees in the exerciseof their Section 7 rights, and we, accordingly, findthatMeachum's conduct amounted to unlawful sur-veillance in violation of Section 8(a)(1).14 -B. The 8(a)(5) Allegation and the RecommendedBargaining OrderThe Union made a request for recognition on 4June 1979, on the basis of 470 signed single-purposeunion authorization cards in a unit stipulated to in-clude 820 employees. The judge found that, as of 4June 1979, 42,6 of the cards were valid designationsof the Union as,the collective-bargaining represent-ative of the unit employees. The judge furtherfound that the Respondent's unfair labor practiceswere sufficientlyegregiousand pervasive to war-rant a bargaining order. He, therefore, found thattheRespondent had a duty to bargain with theUnion as of 4 June 1979, and because it has notdone so has thereby violated Section 8(a)(5) and (1)since that date.We disagree.Although, as found above, the Respondent hasengaged in violations of Section 8(a)(1), we do notfmd that they are sufficiently egregious either innature or number to warrant a bargaining order.Thus, in the weeks before the election the Re-spondent violated the Act by interrogating threeemployees about their union activity,threateningtwo of these same employees with the loss of bene-fitsor other reprisals, interfering with the distribu-tion of campaign literature, threatening two em-ployees with arrest for distributing campaign litera-ture, and engaging in surveillance of an employee'spersonal property for evidence of union activity. Inaddition, after the election, it further violated Sec-tion 8(a)(1) by interfering with the Board's process-es by advising an employee twice that he was notlegally required to honor Board subpoenas.Considering the nature of the violations, especial-ly in the context of the largesizeof the unit, andthe lack of evidence of any dissemination of themisconduct which involved only nine employees,we do not believe that the effects of the Respond-ent'smisconduct will linger to prevent a fair elec-tion. It is significant, although not dispositive, thatthe misconduct was exclusively in violation of Sec-tion 8(a)(1). No union adherents were discriminatedagainst for their union activities despite the factthat the campaign was an open and active event,with many employees involved (e.g., approximately450 signed cards) and with the Respondent know-ing about many employees' open support for theUnion. Based on all the above factors, we do notfind that the Respondent's misconduct has preclud-ed the likelihood of a fair election. We, therefore,do not adopt the judge's recommendation that abargaining order shouldissue,15 or his corrollaryfindingthattheRespondent violated Section8(a)(5) by refusing to recognize and bargain withthe Union.C. TheObjectionsIn its objections, the Union essentially contendedthat the election should be set aside on the basis ofthe same misconduct which it alleged amounted topreelection violations of Section 8(a)(1).On thebasisof the evidence,which the judge foundamounted to preelection violations of Section8(a)(1),he also found the Respondent engaged inthe following objectionable conduct: threateningemployees in its campaign literature,inter alia,withthe loss of benefits,plant closure,and the in-15 In light of this conclusion, we find it unnecessary to address the va-14 SeeIntertherm,Inc.,235 NLRB 693, 694(1978),enfd in relevantlidity of the authorization cards used to establish majority support.part 596 F 2d 267(8th Car. 1979)In finding a bargaining order inappropriate,Member Dennis relies onChairman Dotson does not agree and would adopt the judge's dismissalher concurring opinion inRegency Manor Nursing Home,275 NLRB 1261of this allegation for the reasons the judge provided(1985) CLARK EQUIPMENT CO.evitability of strikes, and making promises; interfer-ing with the distribution of union literature in non-work areas and on nonworktime; interrogation; andcreating the impression of surveillance.' 6He,therefore, recommended setting aside the election.We do not agree. Thus, not only have we re-duced the number of preelection findings of 8(a)(1)misconduct from that found by the judge, but weconclude that those that did occur do not warrantsetting aside the election. In reaching this determi-nation, we are cognizant that it is the Board's usualpolicy to direct a new election whenever an unfairlabor practice occurs during the critical periodsince "[c]onduct violative of Section8(a)(1) is, afortiori,conduct which interferes with the exerciseof a free and untrammeled choice in an election."17However, the Board has departed from this policyin cases where it is virtually impossible to concludethat the misconduct could have affected the elec-tion results. In determining whether misconductcould have affected the results of the election, wehave considered "the number of violations, theirseverity, the extent of dissemination, the size of theunit,and other relevant factors." 18 Thus, inCoca-Cola Bottling Co.,232 NLRB 717, 718 (1977), theBoard declined to set aside the election despite in-terrogations affecting 2employees out of a unit of106 employees, in violation of Section8(a)(1).Here, the Respondent engaged in the above-de-scribed incidents' of preelection misconduct involv-ing eight different employees. However, these inci-dents occurred in a unit of over 800 employees andin the midst of an active and open campaign. (It isalso relevant that the incidents of interference withthe distribution of union literature and the surveil-lance were momentary only.) Further, all incidentsinvolved only one or two employees, and no evi-dence of dissemination was presented. Taking thesefactors into consideration, we cannot conclude thatthismisconduct could have affected the results ofthe election, which with a tally of 391 for, and 489against;theUnion, cannot be characterized asclose.We, accordingly, overrule all the objectionsand certify the results of the election.AMENDED CONCLUSIONS' OF LAWThe Conclusions of Law shall be amended as fol-lows:1.Substitute the following for Conclusion ofLaw 4."4. By threatening employees with loss of bene-fits and other reprisals if they selected the Union as16No exceptions were made to the judge's overruling of the Union'sObjections 3, 4, and 18, and these findings are adopted pro forma17Dal-Tex optical Co—137 NLRB 1782, 1786 (1962).18Enola Super Thrift,233 NLRB 409 (1977).505their collective-bargaining representative; by inter-rogatingemployees about theirunionsentiments;by interfering with employees in the distribution ofunion literature in nonwork areas during nonwork-time;by threatening the arrest of employees fordistributingunion literature in nonwork areasduring nonworktime; by engaging in surveillanceof the union activities of its employees; and byinterferingwith the Board's processes by tellingemployees they do not have to honor Board sub-poenas, the Respondent has engaged in, and is en-gagingin, unfair labor practices within the meaningof Section 8(a)(l) and Section 2(6) and (7) of theAct."2.Substitute the following for Conclusion ofLaw 5."5.The Respondent has not refused to bargainwith the Union, as the exclusive representative ofitsemployees in the appropriate unit, within the,meaning of Section 8(a)(1) and (5) of the Act as al-leged in the complaint."ORDERThe National Labor Relations Board orders thatthe Respondent, Clark Equipment Company, Rock-ingham, North Carolina,' its officers, agents, succes-sors, and assigns, shall1.Cease and desist from(a)Threatening employees with loss of benefitsand other reprisals if they select United Steelwork-ersofAmerica,AFL-CIO-CLC or any otherlabor organization as their collective-bargainingrepresentative.(b) Interrogating employees about their unionsentiments in a manner or under circumstancesconstituting interference, restraint, or coercion.(c) Interfering with employees in the distributionof union literature in nonwork areas during non-worktime and threatening the arrest of employeesfor distributing union literature in nonwork areasduring nonworktime.(d) Engaging in surveillance of the union activityof employees.(e) Interfering with the Board's processes by tell-ing employees they do not have to honor Boardsubpoenas.(f) In any like or related manner interfering with,restraining, or coercing its employees in the exer-cise of their rights to self-organization, to form,join, or assist the Union, or any other labor organi-zation, to bargain collectively through representa-tives of their own choosing, and to engage in con-certed activities for the purpose of collective bar-gaining or other mutual aid or protection, and torefrain from any or all such activities. 506DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.Take the following affirmative action neces-sary to effectuate the policies of the Act.(a) Post at its Rockingham, North Carolina plantcopies of the attached notice marked "Appen-dix." 19Copies of the notice, on forms provided bythe Regional Director for Region 11, after beingsignedby the Respondent's authorized representa-tive, shall be posted by the Respondent immediate-ly upon receipt and maintained for 60 consecutivedays in conspicuous places including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by the Respondentto ensure that the notices are not altered, defaced,or covered by any other material.(b)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.IT IS FURTHER ORDERED that the allegations ofunlawful conduct not found to be violative of theAct shall be dismissed.CERTIFICATION OF RESULTS OFELECTIONIT IS CERTIFIED that a majority of the valid bal-lots have not been castfor UnitedSteelworkers ofAmerica,AFL-CIO-CLC andthat it is not the ex-clusive representative of these bargaining unit em-ployees.19 If thisOrderis enforced by a judgment of a UnitedStates court ofappeals, the words in the notice reading"Posted by Order of theNation-al LaborRelations Board"shall read"Posted Pursuant to a Judgment ofthe United States Court of AppealsEnforcingan Order of theNationalLaborRelations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of the UnitedStates GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any unionTo bargain collectively through representa-tives of their own choiceTo act together for other mutual aid or pro-tectionTo choose not to engage in any of theseprotected concerted activities.WE WILL NOT threaten you with loss of benefitsor other reprisals if you select as your collective-bargaining representativeUnited Steelworkers ofAmerica, AFL-CIO-CLC or any other labor orga-nization.WE WILL NOT interrogate you about your unionsentiments in a manner or under circumstancesconstituting interference, restraint, or coercion:WE WILL NOT interfere with your distribution ofunion literature in nonwork areas during nonwork-time and threaten to arrest those of you who dis-tribute union literature in nonwork areas duringnonworktime.WE WILL NOTengage insurveillance of theunion activities of employees.WE WILL NOT interfere with the Board's proc-essesby telling you that you do not have to honorsubpoenas of the National Labor Relations Board.WE WILL NOT in any like or related mannerinterferewith, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.CLARK EQUIPMENT COMPANYCalvinW. Sharpe, Ann B.Wahl,andGeorge Carson,Esqs.,for the General Counsel.JulesI.CrystalandNeil G.Gaffney,Esgs. (Pope, BallardShepard & Fowle),of Chicago, Illinois,andGeorge H.Plaut,Esq.,of Buchanan,Michigan,for the Respond-ent.MichaelKrivoshof Stoneville,North Carolina, andHarold McIver,of Riverdale,Georgia,for the Charg-ing Party.DECISIONSTATEMENT OF THE CASEHENRY L. JALETTE, Administrative Law Judge. Thisconsolidated proceeding involvesallegationsthatRe-spondent Clark Equipment Company engaged in conductviolative of Section 8(a)(1) and (3) of the Act, and thatcertain conduct interfered with the holding of a freeelection. By reason of such conduct, and pursuant to anallegation that a majority of Respondent's employees haddesignated United Steelworkers of America, AFL-CIO-CLC as the collective-bargainingrepresentative, theGeneral Counsel contends that Respondent's refusal torecognize and bargain with the Union, on request, wasviolative of Section 8(a)(1) and (5) of the Act.The proceeding is based on a charge in Case 11-CA-8746 filed by the Union on November 13, 1979, andamended on November 29, 1979. Pursuant thereto, com-plaint issued on December 31, 1979. By order datedApril 11, 1980, Case 11-CA-8746 was consolidated withCase I1-RC-4447 for the purpose of hearing objectionsfiled by the Union to conduct affecting the results of anelection held among Respondent's employees on July 13,1979. On September 10, 1980, an amended complaint wasissued.On October 10, 1980, the Union filed a charge inCase 11-CA-9454, which charge was amended on No- CLARK EQUIPMENT CO.vember 5, 1980, and pursuant to which, complaint issuedon the same date. During hearing on the prior charge,motion wasmadeto consolidate Case 11-CA-9454 withCase 11-CA-8746. The motion was granted. BetweenOctober 6, 1980, and March 26, 1981, hearing was heldat Rockingham, North Carolina,On the entire record,1 including my observation of thewitnesses, and after consideration of the briefs of the par-ties,Imake the followingFINDINGS OF FACT1.THE FACTUAL SETTINGRespondent is a Delaware corporation with plants inseveral States of the United States, including a plant atRockingham, North,Carolina, the plant involved herein,where' it is engaged in the manufacture of transmissionsfor heavy-duty equipment.2 The plant employs about 900employees. In mid-1977, the Union began an organiza-tional campaign among such employees and on Novem-ber 25, 1977, a petition for an election was filed in Caseinwhich 249 votes were cast in favor of union represen-tation and 355 votes against. Timely, objections to con-duct affecting the results of the election were filed bythe Union and on February 1, 1979, the Board set asidethe election and directed a second election. A secondelectionwas held on July 13, 1979, wherein 391 voteswere cast in favor of union representation and 489against.On July 20, 1979, the Union filed timely objec-tions and on September 14, 1979, the Regional Directorissued asecond report on objections in which he over-ruled certain objections, sustained others, and found thatothers raised material and substantial issues best resolvedby a hearing. As noted earlier such objections were con-solidated for hearing with the unfair labor practice alle-gations.II.THE ALLEGED UNFAIR LABOR PRACTICESA. The Alleged Interference, Restraint, and Coercion31.The campaign literatureAbout June 19, 1979, agreement was reached betweenRespondent and the Regional Director on an election'After close of hearing, Respondent moved to reopen the record toreceive certain documents relative to Respondent's policy with regard toemployee claims for unemployment compensation. The issue of Respond-ent's policy is collateral to an allegation of independent 8(a)(1) conductand the profferedmaterial is' offered essentially for credibility purposes. Ideem it of insufficient probative value to warrant reopening the recordand Respondent's motion is denied.The GeneralCounsel'smotion tocorrect the record is granted.2Jurisdiction is not in issueRespondent admits, and I find, that itmeets the Board's $50,000 direct outflow standard for the assertion of ju-risdiction.aThe complaint in Case 11-CA-8746 alleges a variety of independent8(a)(1) conduct such as threats, a wage increase, surveillance, interroga-tion, promises of benefit, and the solicitation of grievances. Neither theoriginal charge, nor" the amended charge, specified any independent8(a)(1) conduct in the body thereof, containing only specification of8(a)(3) and (5) conduct. Thus, the independent 8(a)(1) allegations of thecomplaint are dependentwholly on theprinted language of the charge(form NLRB-4)1) that "By the above acts and other acts, the above-named employer has interfered with, restrained, and coerced employees507date of -July 13. Thereafter, beginning on June 25 andending on July 10, Respondent distributed eight pieces ofliterature to its employees expressing its opposition to theUnion. (G.C. Exhs. 2-9.)The complaintallegesthat in this volume of literature,all of which was signed by Plant Manager George Gutts-chalk,Respondent violated Section 8(a)(1) of the Act inthat Respondent therein- threatened its employees withloss of benefits, plant closure, and the inevitability of astrike if they selected the- Union as their collective-bar-gaining representative; threatened its employees with dis-charge, for engaging in protected concerted activity;promised its employees benefits if they rejected theUnion as their collective-bargaining representative; andinformed its employees that it would be futile to selectthe Union as their collective-bargaining representative.In support of these allegations, the General Counsel isnot relying on express threats or promises; rather, thecounsel for the General Counsel is contending that thethreats and promises are to be implied from the entirebody of the literature. Respondent, for its part, contendsthat all of the statements appearing in the literature weretrue,were made in response to campaign literature of theUnion, contained no threats or promises of benefit, andwere statements protected under Section 8(c) of the Act.The allegation that Respondent threatened its employ-ees with loss of benefits- if they selected the Union astheir collective bargaining representative ' appears to bepredicated on statements in the Company's literature onthe subject of collective bargaining. In General Counsel'sExhibit 9, under the heading "If the Union wins the elec-tion,will it automatically give you more money?" thestatementismade"And bargaining starts from scratch,which means that everything is negotiable."While this piece of literature is the only one in whichthe phrase "bargaining starts from scratch" appears, thisidea of a possible loss of benefits appeared in other formsin other pieces of literature. Thus, in General Counsel'sExhibit 2, Respondent stated, "Neither the Company northe Union can predict what will be in the contract. Yourwages and benefits could turnout to be higher, lower, orthe same as they are now." And "I'm sure the Unionwill try to tell you that there is some sort of law thatwill prevent the Company from negotiating for anythingless than what you now receive. That statement is simplynot based on facts. I've-given your supervisors copies ofa decision[Bendix Corp.] in which the Court upheld theemployer's rights to inform his employees that he may noteven have to agree tothe continuanceof existing wages andbenefits."(Emphasis added.) The letter ended, "TheseFACTS may seem harsh, but I think it's important thatyou know the truth about the collective bargaining proc-ess before you vote. Remember,bargainingmeansputtingeverything on the table, including ` the benefits you alreadyhave."(Emphasis added.)In the argument relative - to Respondent's threats ofloss of benefits, the General Counsel has adverted notin the exercise of rights guaranteed in Section 7 of the Act." Respondentcontends this is insufficient to support the allegations of the complaint. Ifind no merit to the contentionTexas Industries,139 NLRB 365 (1962),enfd. in relevant part 336 F.2d 128 (5th Cir 1964) 508DECISIONS OF NATIONAL LABOR RELATIONS BOARDonly to the statements quoted above, but to statementswhich he says conveyed the idea that strikes were inevi-table, and to statements that Respondent's employees inRockingham were receiving good wages and benefitswhereas employees at Respondent's unionized plantswere not doing as well. The General Counsel argues,"The combined effect of all these statements were to im-press upon the employees that if the Union were selectedas their bargaining representative Respondent could takeaway the benefits it had bestowedupon them just aseasily as they had been given and could deny themfuture benefits." I find merit in the General Counsel's po-sition.InCoach & Equipment Sales Corp.,228 NLRB 440-441(1977), the Board stated:Thus,where a bargaining-from-scratch statementcan reasonably be read in context as a threat by theemployer either to unilaterally discontinue existingbenefits prior to negotiations, or to adopt a regres-sive bargaining posture designed to force a reduc-tion of existing benefits for the purpose of penaliz-ing the employees for choosing collective represen-tation, the Board will fmd the violation. Where, onthe other hand, the clearly articulated thrust of thebargaining-from-scratch statement is that the meredesignation of a union will not automatically secureincreases in wages and benefits, and that all suchitems are subject to bargaining, no violation will befound.A close questionsometimesexistswhetherbargaining-from-scratchstatementsconstituteathreat of economic reprisal or instead constitute anattempt to portray the possible pitfalls for employ-ees of the collective-bargaining process. The pres-ence of contemporaneous threats or unfair laborpractices is often a critical factor in determiningwhether there is a threatening color to the employ-er's remarks.In the statements adverted to above,I do not fmd thatRespondent made an express threat to unilaterally dis-continue existing benefits,but I do find a clear threat, inthe wordsof theBoard, "to adopt a regressive bargain-ing posture."I base this fording on the following state-ments in the pamphlet(G.C. Exh.9) distributed on July8 or 9:Bargainingwith a union can be a complicatedand time consumingprocess during which the unionand the Companynegotiate to get an agreementthat both sides are satisifed with. And bargainingstarts fromscratch,which means that everything isnegotiable.As I have told you, we would bargain in goodfaith.But, "I wouldnot sign acontract which I didnot believewas in thisplant's best interest. Some-times,when a company takes this position, theunion triesto force asettlement.This usually leadsto a breakdownin bargaining and can result in astrike-which hurts everyone.CAN YOU COUNT ON IMPROVEMENTS INBENEFITS IF THE EMPLOYEES VOTE INTHE UNION?No one can predict that!! Once againbargainingwould take place to determine whether you wouldgain,lose or maintainyour present benefits.You should know, however, that the benefitpackage given Rockingham employees by Clarkfrom the time this plant opened was better thanthose at Clark's unionized plants.You were givengreater benefits voluntarily by the Company thanthose in unionsbargained repeatedly with Clark formore than 20 years for their benefits.HAVE THE PAY CHANGES FROM THETIME YOU WERE HIRED AT ROCKINGHAMBEEN FAIR AND MEANINGFUL?One of themost impressive things about our payplan is the income progress you have made sincebeing hiredat Clark.Please take the time to measure your own pay in-creases resulting from the pay progression steps ofyour grade,promotions you have earned, salarystructure adjustments from our surveys, and jobevaluation.Your pay increases are a result of the fair and re-sponsible compensation policy we follow at Rock-ingham. There is no question in my mind it is betterthan the union approaches to wages that I've seenin the contracts of other companies in our area.A vote of nounion is a vote to continue the paypracticeswe have committed to at Rockinghamsince the day we began operations.In my judgment,the ony reasonable construction ofthese remarks is that if employees select the Union theirbenefits will be reduced.This is evident when one juxta-poses the ideas that "bargaining starts from scratch" and"everything is negotiable"with the reminder that exist-ing benefits are better than those at Clark's unionizedplants after 20 years of bargaining. The clear implicationin this is that Respondent grants better benefits to em-ployees who are not represented by a union than to em-ployees who are; in effect,the statement implies that itdiscriminates against employees in its unionized plantsbecause they are unionized.When one adds to this mes-sage,the statement"A voteof no union is a vote to con-tinue the pay practices we have committed to at Rock-ingham sincethe day webegan operations,"the impliedthreat of loss of benefits is apparent and a fmding of aviolation of Section 8(a)(1) of the Actiswarranted.In support of the allegation that Respondent made un-lawful promises of benefit, the General Counsel advertsto statements in General Counsel's Exhibits 2, 4, 5, 7, 8,and 9. In my judgment,when Respondent's statementsare considered in theirtotality and context,a fording iswarranted that Respondent impliedly promised employ-ees benefits if they rejected the Union.I, base my findingon the following:In General Counsel's Exhibit5,which CLARK EQUIPMENT CO.509had as its principal theme the dissension associated withunions, Guttschalk stated:I admit, no employer is perfect. However, I am to-tally convinced that we can best resolve our differ-enceswithoutthe Steelworkers union and the adver-sary relationship the organizers have tried to devel-op. In order to move ahead, we must work togeth-er-not fight each other.General Counsel's Exhibit 9 contained the following:ON UNIONISMGEORGE GUTTSCHALK'S ATTITUDE ONUNIONSI appreciate talkingdirectly with each of you andhope you value talking with me direct-not througha third party.Unions are known chiefly for:-extracting dues from you-calling strikes-making promises-causing confusion among employeesIam askingfor a vote of confidence and achance to prove what we can accomplish by work-ing together-without interference by a union. I amasking for a chance to continue the improvementswe have underway in Rockingham-without inter-ference by the union.A UNION IS NOT NEEDED IN OURPLANT!In any manufacturingbusinessthere will continueto be challenges for us. Don't believe it if the uniontellsyou they can solve them-only you can I asmembers of the Company working together haveand will solve them. We don't need a third party tocause confusion our divert our best efforts.In summary, our rockingham plant is on themove. we know where we havebeen.Working to-gether we will continue to show improvements. Ivalue my direct relationship with each of you andthe trust that we have in one another. I ask you notto permit a union to put themselves in the middle ofour relationship. Vote no to their efforts. Vote noto the union.In General Counsel's Exhibit 7, Guttschalk wrote:I am askingyou in all sincerity to CONSIDERTHE FACTS. Sure we have problems and muchneeds to be done. But lets first be done with all theupset andargumentwe have put up with this pastyear and a half. Your "No" vote will give us a oneyear opportunity to work together-without havingto worry aboutunion dues,bargainingbreakdowns,strikes and picket lines. After all, if I fail you in thenext year, bringing a union in then will be mucheasier than trying to get rid of this one if it doesn'twork out.I have learned an awful lot. I honestly believe wecan solve our problems. I appreciate your patience,support and continuing high level of work whichyou have performed during those trying times.Finally, inGeneral Counsel's Exhibit 8, Guttschalkwrote:I know that mistakes have been made, the factthat we are having a union election at this time indi-cates to me that some of you felt it was necessary,at one time,for an outsider to represent you-thatmanagement wasnot responsive to your needs andconcerns.It has been difficult to bring back to Rockinghamthe positive feelings that most of you had about thecompany, but I sincerely feel we have turned thecorner.I am awareof your frustrations wth ma-chine problems, material flow problems, overtimeproblems, inconsistent interpretation of companypolicies,pay inconsistencies, and management ingeneral. Also the personnel function has not been assensitiveto your needs as it should have been orcould be. I admit that these things could have beendiagnosed sooner and acted upon. However, we allknow it is easy to quarterback Friday night's foot-ball game onMonday morning.I believe today we are buildinga managementteam which is willing to recognize its shortcomingsand is actively working to correct them. It is not aneasy job, but with your help it can be done.1) Improve scheduling in the plant.2) Reduce scrap.3) Provideforemen trainingdevelopment.4) Improve quality of our product.5) Purchase required machinery.6) Improve our housekeeping.Inmy judgment, the foregoing statements clearlyimply that the employees will receive benefits, albeit un-specified, if they reject the Union. I can place no otherconstructionon statementsabout resolving differenceswithout the Union, working together, and not fightingeach other; statements requesting a vote of confidenceand "a chance to prove what we can accomplish"; andreferences to past mistakes, which are blamed for theemployees' desire for union representation, coupled witha request for time ("a one year opportunity to work to-gether").In arguing against afinding of unlawful promise, Re-spondent contends that all that it was telling the employ-ees was how good conditions were at its plant, what ithad done, and what its policies were and would continueto be. I do not believe such a reading of Respondent'sliterature is accurate. To the contrary, the idea conveyedisone of a willingnessto do things differently and betterif the employees reject the Union. While the promisesare not specific, they are nevertheless promises.As to the matter of strikes, there is the allegation thatRespondent threatened its employees with the inevitabil-ity of a strike. The Respondent's references of to strikes, 510DECISIONS OF NATIONAL LABOR RELATIONS BOARDand strike violence, are so numerous that I am loathe toset them forth here. In its totality,, Respondent's litera-ture lends itself to no other construction than that itthreatened employees with the inevitability of a strike,although nosingle statementcan be said to contain sucha threat. In the analysis that follows, I have excerptedsomestatements which, in my judgment, support a find-ing of a violation. At the outset, however, I would ex-plain that the rational for my conclusion is that articulat-ed by the Board inAmerace Corp.,217 NLRB 850, 852(1975). The Board stated:In arguing against unionism,an employer is freeto discussrationally the potency of strikes as aweapon and the effectiveness of the unionseekingto represent his employees. It is, however, a differ-ent matter when the employer leads the employeesto believe that they must strike in order of get con-cessions.A major presupposition of the concept ofcollective bargaining is that minds can be changedby discussion,, and that skilled, rational, cogent ar-gument can produce change without the necessityfor striking.When an employer frames the issues ofwhether or not the employees should vote for aunion purely in terms of what a strike might accom-plish, he demonstrates an attitude of predetermina-tion that bargaining itself will accomplish nothing.Employees should not be led to believe, beforevoting that their choice is simply between no unionor striking.In my judgment, Respondent's employees have beenled here to believe that their choice is simply between nounion or striking. The literature, it will be noted, doesrefer to collective bargaining and Respondent did state itwould bargain in good faith. (G.C. Exh. 9, p. 3.) Butgiving lip service to the collective-bargaining processdoes not mean that a finding of threats of the inevitabil-ity of a strike is not warranted.Among the statements made by Guttschalk in the liter-ature arethe following:ALL UNION CONTRACTS ARE NOT THESAME. Contracts are decided by the give and takeof bargaining, and in bargaining, NOTHING ISAUTOMATIC.If the union wins the election, the ONLY OBLI-GATION the company would have would be to sitdown and BARGAIN in good faith with the union.The union CANNOT GUARANTEE any gainsinwages or benefits, nor can it guarantee any im-provements'in working conditions.Neither the company nor the union can predictwhat will be in a contract. Your wages and benefitscould turn out to be higher, lower, or the same asthey are now.,BARGAINING IS A TWO WAY STREET.Both the company and the union may present pro-posals at the bargaining table.The LAW, does not require either the companyor the union to agree to any proposal. NOTHINGREQUIRES THE COMPANY TO AGREE TOANY SPECIFIC UNION, DEMAND OR TOMAKE ANY PARTICULAR CONCESSION TOTHE UNION.THE LAW DOES NOT PROVIDE FOR ANYARBITRATOR TO RESOLVE BARGAININGDISPUTES.BARGAINING with any union is an UNCER-TAIN PROCESS at best. If that BARGAININGBREAKS DOWN, the union can call you out onSTRIKE.Unfortunately,when a union campaigns to getinto a plant, it may tell you anything to get yourvote-ignoring the fact that all bargaining demandsare subject to negotiations and the company cannotbe required to agree to any particular demand madeby the union. At best, bargaining with a union is ahuman process and subject to breakdown,that'swhen strikes occur-without the threat of thatweapon,the union is powerless at the bargainingtable. [G.C. Exh. 4.]-BARGAINING?-Itmeans nothing is auto-matic and nothing is guaranteed. Under the law,you canlose as a result of bargaining.Bargaining atany time can be complicatedand time consumingprocess and can be even worse on a first contract.[Leaflet, G.C. Exh. 6.]Let's review for a moment what has been dis-cussed lately. The union in its attempt to get yourvote has made promises of Jackson, Alcoa andSchlitzwages. They have tried to convince youthat collective bargaining starts where you present-ly are and can onlyresult in more.They have fur-ther implied not to worry about strikes and if onedoes occur you will not have a problem.HOWEVER! What they have FAILED to tellyou is that all wages, benefits and working condi-tions are subject to give and take of COLLEC-TIVE BARGAINING where NOTHING ISGUARANTEED, NOTHING IS AUTOMATICand the RESULTS AT BEST ARE UNCER-TAIN. Also, thatstrikes are always possible when acompany and union negotiate. [July 9 letter.]IF THE UNION WINS THE ELECTION,WILL IT AUTOMATICALLY GET YOUMORE MONEY? -I know the Union would have you believing, butin dealing with a union any pay change depends onthe give and take of bargaining.Bargainingwitha union can be complicated andtime consuming process during which the union andthe Companynegotiate to get an agreement thatboth sides are satisfied with. And bargaining startsfrom scratch, which means that everythingisnego-tiable.As I have told you, we would bargain in goodfaith.But, I would not sign a contract which I didnot believe was in the plant's best interest. Some-times,when a company takes this position, theunion tries to force a settlement. This usually leadsto a breakdownin bargaining and can result in astrike-which hurts everyone. CLARK EQUIPMENT CO.511IFTHE UNION IS VOTED IN WILLTHERE BE A STRIKE?I know that with a union the threat of a strikewill always be with you.I also know the only way the Union can try toforce Clark to agree to what they may be promisingyou is to call you out on strike.Promises arecheap-strikes are real and would be expensive toyou.In 1978 unions in the United States called 4,300strikes involving 1.6 million employees totalling 39millman days of lost work-and lost paychecks.[G.C. Exh.9 (on pay).]Is there even the slightest suggestion in the foregoingthat in the process of collective bargaining"minds canbe changed by discussion,and that skilled,rational,cogent argument can produce change without the neces-sity for striking?"I fmd none.Respondent may arguethat such is not its obligation,and rightly so. But that isnot the point;the evil lies not in what it failed to say, butinwhat it said,and, in that regard,the idea it conveyedwas precisely the opposite of that quoted above.Thisis readily seen when one considers that with thesestatements about collective bargaining Guttschalk wasmaking the statements considered earlier that unionizedemployees of Clark were receiving less benefits than theRockingham employees,that the employees should givethe Company a chance,and that it and the employeescould work out their problems without the Union. Con-frontedwith such rhetoric,and the repeated refrainabout strikes and strike violence,employees could formno other conclusion than that if they voted for the Uniona strike was inevitable. Accordingly,I fmd that by itstheme of strikes and its references to the nature and risksof collective bargaining,in the context of other unlawfulstatements,Respondent threatened employees with theinevitability of a strike if they selected the Union andthereby restrained and coerced employees in violation ofSection 8(a)(1) of the Act.4As noted,the General Counsel contends that Respond-ent's literature conveyed to employees that it would befutile for them to select the Union as their collective-bar-gaining representative.In support of the contention, headverts to^ General Counsel'sExhibits 5, 6, and 8, but hedoes not indicate which statements therein support sucha finding.Essentially,his argument is that the statementswhich support a finding of threats of loss of benefits andinevitability of strikes supports a finding that Respondentconveyed the idea to employees that it would be futilefor them to select a collective-bargaining representative.I agree.When an employer threatens employees withthe loss of benefits,reminds them of the failure of theUnion to obtain better benefits as its other plant (G.C.Exh. 8),reminds them of the complexity and time-con-suming process of collective bargaining and the inevita-bility of a strike if the Union is selected as their collec-tive-bargaining representative, it conveys at the same4The General Counsel's request for reconsideration of my ruling atthe hearing rejecting G C. Exhs.10 and 11 for identification and for theirreceipt into evidence is denied.His arguments continue to overlook thefact that no employee could testify to having been shown the documents.time an idea of utter futility of selecting a collective-bar-gaining representative,and I find, based on the state-ments quoted earlier,thatRespondent thereby violatedSection 8(a)(1) of the Act.As to allegation of threats of plant closure,it is basedon the entire body of literature with particular referenceto statements on' job security(G.C. Exh.3), and to theclosing of plants of Clark in other locations where theemployees had been represented by the Union (G.C.Exh. 9).Respondent contends that its statements weretrue,did not attribute the plant closings to the Union,but rather to economic considerations,and were in re-sponse to union literature.In my judgment,Respondent's statements about job se-curity and its references to plant closings are unlawfulonly if my earlier findings of threats of loss of benefits,the inevitability of strikes,and the futility of selecting theUnion as bargaining representative are valid.In the con-text of such other unlawful statements,the statementsabout job security and references to plant closingscannot be construed as other than implied threats ofplant closure.I so find.The last threat alleged to have been contained in theliterature is a threat of discharge for engaging in protect-ed concerted activity.In support of this allegation, theGeneral Counsel adverts to General Counsel'sExhibit 5and statements about job security and strikes.The state-ments are part and parcel of Respondent's statements ofthe inevitability of strikes and threats of plant closurewhich I have already found to be unlawful.While plantclosures result in loss of jobs, to extrapolate from such afinding a further finding of a threat of discharge appearsto me to be unwarranted.Perhaps I have misread the General Counsel's positionbecause there is support for a finding of a threat of dis-charge for engaging in protected concerted activity inRespondent's references to the permanent replacement ofstrikers in view of the Respondent's prediction of inevita-bility of a strike and the futility of selecting the Union asthe collective-bargaining representative.In light of suchother unlawful conduct,Respondent's statements aboutpermanent replacements constitute unlawful threats ofdischarge.ProgressiveSupermarkets,259NLRB 512(1981).2.The,job evaluation programAs noted earlier,on June 19,1979,agreement wasreached between Respondent and the Regional Directorfor an election date of July 13.On June 27 Respondentposted a notice that beginning June 29 it would conductemployee meetings to discuss the results of a job evalua-tion program.On June 29 Guttschalk conducted severalmeetings with employees,at each of which he gave thesame talk describing the results of the job evaluation pro-gram.In that talk,he told the employees, among otherthings, that new grades and wage ranges would becomeeffective July 9 and that after his meeting the supervisorswould inform each individual employee what his jobgrade was and review the wage-range structure.As aresult of the job evaluation,840 employees out of 874 re-ceived wage increases. 512DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn accordance with Respondent's pay schedule, em-ployeeswould not have been paid any increases untilFriday, July 20; however, when they were paid on July13, the day of the election, they received their higherrate of pay of one day of the preceding week.The complaintallegesthat Respondent announced andgranted a wageincreaseto its employees in order to dis-courageunionactivities.This is a very straightforwardallegation,but it depends on congeries of facts and cir-cumstances which render decision quite difficult. Thus,in the brief, the General Counsel contends that the viola-tion iscomposed of "the timing of the, announcement ofthe job evaluation results; the concomitant alteration ofthe existing grade and wage structure and the accompa-nying wage increase; and the inclusion in the employees'election day paychecks of one day's pay at the newrate."As to thetiming, it is the General Counsel's contentionthat the job evaluation process was prolonged in order topermit announcement and implementation of theresultsto coincide with the election. I find the contention lack-ing in merit.It is undisputed that a job evaluation review wasbegun in December 1978, and that it had an estimatedcompletion_ date of March 30, 1979, at which time theemployees- were to be appraised of the results. (R. Exh.21.)Respondent'switnessestestified to the delays inmeeting that estimated completion date and there is noreason to reject that testimony. While it is true that as ofFebruary 1, 1979, Respondent knew of an impendingelection, it did not have any idea when an electionwould be held because the Union had withdrawn a re-quest to proceed it had filed earlier. The delay in com-pletion of the job evaluation program could not in thecircumstances be attributed to an impending election(unless one iswilling to infer that Respondent had deter-mined to delay the matter indefinitely until the Unionmade its next move, an inference I am unwilling tomake).After March 30, the record indicates the various stepsthat remained to be performed to complete the job eval-uationsand that they culminated in an announcement, onJune 8 that Respondent expected to present the programto the employees at the end of the month. As of thatdate, although the Unon had demanded recognition onJune 4, therewas still noelection in the picture. Howev-er,on the same date of that announcement, the Unionfiled a request to proceed that triggered the election ar-rangements.It isafter this point that the timing of theannouncementmust be evaluated. In my judgment, Re-spondent was warranted on and after June 8 to continuethe process it had begun in December. I find that is whatitdid and that if the timing of its actions was coincidentwith the election it was attributable to the fact that theUnion filed a request to proceed when it knew that Re-spondent had completed the evaluation and was about toannounce the results.Actually, Respondent had not completed the evalua-tion process before June 8.Mathematical calculationshad beenmadeand grades had been restructured, but thefinal wage rates had not yet been approved and were notapproveduntil sometimeafter June 8. In my judgment,thisdoes not render Respondent's conduct unlawful.What was done was a finalization of a process of severalmonths.WhileRespondent could have delayed an-nouncement and implementation until after the election,itwas not required to do so.The General Counsel's second point, that there was"concomitant alteration of the existing grade and wagestructures and the accompanying wage increase," is themost difficult facet of the job evaluation program to un-derstand and resolve. The first difficulty with theissue isthe fact that 840 out of 874 employees received a wageincrease. In light of such numbers, it would appear to beappropriate to denominate the action of Respondent asthe grant of a general wage increase and, when one con-siders that Respondent had granted a general wage in-crease only' 10 weeks before (May 1), the inference thatthe wage increases effective July 9 were for the purposeof eroding employee support for the Union appears justi-fiable. Yet, on reflection, a conclusion based on such anapproach substitutes a label such as "general wage in-crease" for an analysis of the facts that assertedly pro-duced the wage increase. This is the central question: onwhat facts were the wage increases based?It is not disputed that the job evaluation program wasbased on the National Electrical Manufacturers Associa-tion (NEMA) job evaluation plan; a plan recognizedthroughout the industry as a tool for establishing a jobevaluation system. According to this plan, each job isevaluated on a number of factors to which points are as-signed and the total points within a certain range aregiven a grade. Before the job evaluation here in question,Respondent had nine grades with a specified range of jobevaluation, points for each grade. After the job evalua-tion, therewere only eight grades and the range ofpoints had been changed:GRADEOLDNEWEVALUATION EVALUATIONPOINTSPOINTS1-1501-134151-172135-151173-194152-187195-216188-222217-238223-258239-260259-293261-282294-328283-304329+305+As tothe wage ranges in existence before and after thechanges, they were as follows:GRADEOLD WAGENEW WAGE RANGESRANGESSTART39STARTMOS.MOS.3-9MOS.MOS...................$4.26$4.54$4.75$4.46$4.75$5.062 ..................4.524.765.034.674.975.303 ..................4.775.055.344.895 215.554 ..................5.075.355.615.135.465.825 ..................5.375.675.975.375.726.096 ..................5.685.986.565.916.296.70 CLARK EQUIPMENT CO513OLD WAGENEW WAGE RANGESRANGESGRADE3MOS.9MOS.START39STARTMOS.MOS.7 .................5.74,6.276.816.488 ..................5.916.547.087 109 .................7.207.547.896.907.357.568.05As is readily seen, the job evaluation review producedsubstantial changes: the point ranges for each grade weredifferent, there was one less grade, and the rates of paywere higher,in some cases,significantly so. For example,itwill be noted that the range of points for grade 1 waschanged from 1-150 points to 1-134 points, and forgrade 2 from151-172pointsto 134-151 points.In effect,this change raised grade 1 jobs to grade 2 jobs, grade 2jobs to grade 3, etc., without raising the point value ofthe jobs. As to rates of pay, the 9-month rate for grade 2jumped from $5.03 to $5.30 per hour, and increasesappear for every other grade.According to Charles Smith, who was director of 'em-ployee relations for Respondent in July 1979, and whocompleted the job evaluation review after all the jobshad been evaluated and assigned point totals, such resultswere not based on management judgments;rather theywere obtained by performing a linear regression analysis,a widely used statistical method to determine the rela-tionship, or the "line of best fit," between two variables.In so testifying, however, Smith was not completelycandid. The regression data did not produce the wagerates appearing above. This was made clear by DennisBankowski, Respondent's director of personnel policiesand programs, who described how he recapitulated whatSmith had done and according to his recapitulation the9-month wage rates, appearing above were not the prod-uct of a regression analysis. Bankowski compared whathe had described was the regression data with the wagerates above in the following manner:GradeRegressionDataImplementedPayComparison2$5.09$5.30$.21 higher35.445.5511 higher45.905.82.08 lower56.386.09.29 lower66.846.70.14 lower77.307.35.05 higherIt is evident from this that the wage rates put intoeffect by Respondent did not result solely from the appli-cation of a mathematical formula, but rather representthe results of management judgments. Respondent doesnot dispute that and ascribes the judgments to one of theelements involved in any job evaluation review, namely,smoothing the curve. On this score, I must confess to agreat deal of skepticism, but I am persuaded by the datain the record that whatever name is given to the process,be it smoothing the curve or something else, the conclu-sion that the figures were manipulated to affect the re-sults of the election is not warranted.For one thing, Respondent's Exhibits 49(k) and (1) in-dicate a greater consistency in, wage rates after thechanges, one of the objectives of the job evaluationreview. More importantly, in my judgment, is the way inwhich the changes impacted on the various grades andthe population in each grade. For example, grade 2which was implemented 21 cents higher than the regres-siondata had a population of 52 employees; grade 3 wasimplemented 11 cents higher and had a population of194; grade 4 was implemented 8 cents lower and had apopulation of 320; grade 5 was implemented 29 centslower and had a population of 169.5 Consideration ofthis data compels the conclusion that the deviations be-tween the implemented pay and the regression data werenot for the purpose of eroding employee support for theUnion. If that had been Respondent's purpose, onewould expect deviations aimed at the greatest numberfor the greatest impact. There is no rhyme or reason tothe deviations unless they are attributable to the explana-tion offered by Respondent.I am mindful of the fact that not only were wage ratesincreased but also that by changing grade cutoff pointssomeemployees received substantialwage increases.However, as I understand the evidence in the record,this combination of circumstances is to be expected whenjobs are reevaluated.An examination of the population ineach grade before and after the change does not tend tosupport any finding that the grade cutoffs were so al-tered as to have the greatest impact on the greatestnumber.In concluding that a fording is not warranted, that thewage rates were unlawfully raised, I have considered thetestimony of the General Counsel's witness Joseph Mar-rotti and I find nothing in his testimony to support a dif-ferent conclusion.The third point in the General Counsel's argument forfinding the announcement and implementation of the jobevaluation program unlawful is based on the inclusion of1day's pay at the new rate in the employees' electionday paychecks. I find this circustance insufficient to war-rant,a finding of a violation.Harry Warner, systems analyst for Respondent, testi-fied that the inclusion of 1 day's pay at the new rates inthe election day paychecks was attributable to the wayinwhich Respondent prepares its payroll and how thecomputer works. The paychecks of the employees onJuly 13 were in payment for work performed the preced-ingweek,which included the holiday of July 4 forwhich employees were entitled to holiday pay. Respond-ent uses a computer to prepare the payroll and it is pro-grammed to "Create Holiday Pay." However, the newrates of payresultingfrom the job evaluation review hadbeen loaded into the computer before the "Create Holi-day Pay" program was activated and when the programwas activated it picked up the new rates for 1 day.In short, according to Warner's testimony, the pay-ment of 1 day at the new rate was a mistake attributableto the way the computer was programmed. Respondentsubmitted evidence of similar prior "mistakes," but such5These figures were extracted from G C. Exh. 34. 514DECISIONS OF NATIONAL LABOR RELATIONS BOARDevidence is not very impressive. Nevertheless, I creditWarner. I simply cannot believe that Respondent con-sciously undertook to pay 1 day at the new rate for thepurpose of affecting the results of the election when theemployees already knew that which was important tothem; namely, that they were getting a wage increase;and 1 day's pay at the new rate would only be buried inthe entire week's paycheck.In short, for all the foregoing reasons, I find that theGeneral Counsel has failed to establish by a preponder-ance of the evidence that the announcement and imple-mentation of wage increases in the period preceding theelectionwas for the purpose of affecting the results ofthe election.3.Threats and interrogation by supervisorsThe complaint alleges a number of threats by supervi-sorswhich are related to statements in Respondent'scampaign literature. Thus, paragraph 8(b) of the com-plaint alleges that Supervisors Ray Simmons and RobertFrank threatened employees with loss of benefits if theyselected the Union as their collective-bargaining repre-sentative.The allegation is based on the testimony offormer employee Morasby, Covington that on the daybefore the election, SupervisorsSimmonsand Frankcame up to him on the job and started a conversation.Covington testified that they asked him why he wasvoting for the Union and if he thought the Union couldgive him as many job evaluations and raises as the Com-pany had. Simmons also said that if the Union came inCovington would lose all his benefits and have to have abargaining order to get them back.Simmonsand Frank denied the statements attributed tothem by Covington. Neither Simmons nor Frank im-pressed me favorably for their candor, and except as tothe remarks that if the Union came in he would lose allhis benefits and have to have a bargaining order to getthem back, I credit him. As to those remarks, I am per-suaded that Covington was testifying truthfully, but thathis version of the remarks was an interpolation of whatSimmons or Frank said. I am persuaded that what wassaid to him was similar to the statements about bargain-ing and loss of benefits such as have been describedabove in any analysis of the Company's campaign litera-ture. In that analysis, I found an implied threat of loss ofbenefits and I find that Simmons or Frank conveyed toCovington the same implied threat contained in theCompany's literature and thereby violated Section 8(a)(1)of the Act.The testimony of Covington quoted above also revealsthat he was interrogated about his unionsentiments.Paragraph 8(i) alleges such interrogation to have beenviolative of Section 8(a)(1) of the Act. Apart from anyother considerations, inasmuch as the interrogation wasaccompanied by an unlawful threat of loss of benefits, Ifind that it had a tendency to coerce and was violative ofSection 8(a)(1) of the Act.Employee Livingston Bridges testified that about 2-1/2weeks before the election, Supervisor Ronnie Williamsapproached him on the job and asked him what he feltthe Union could do for him. Bridges answered job secu-rity.Williams said, "Well, if itcamedown to where y'allwent out on strike and they had people out, they couldgo out and hire." He said there were approximately 100or 200 people waiting for jobs at Clark. He also saidthat, "If it came down to bargaining, they wouldn't getanything for nothing; it would be more like a trade."Williams also said, "that they would use us as examplesfor other Clark plants here in the south." EmployeesHurley Perkins overheard Williams' last remark.The foregoing is undenied and on that basis the Gener-al Counsel contends that a finding is warranted of unlaw-ful interrogation and a threat of discharge. Respondentargues that a finding of unlawful interrogation is notwarranted; because Bridges was an avowed union sup-porter who woreunion insigniain the plant. The factthat Bridges was an avowed union supporter is no de-fense to the interrogation. As the Board indicated inPPGIndustries,251 NLRB 1146, 1147 (1980), such question-ing conveys an employer's displeasure with employees'union activity and thereby discourages such activity inthe future.In this case,the coercive tendency of the in-terrogation was enhanced by remarks that can only beconstrued as an implied threat that Bridges' support oftheUnion would cost him his job. Respondent deniesthatWilliams' remarks constituted threats, preferring tolabel them a recitation of Respondent's right to replaceeconomic strikers. As noted earlier, in light of Respond-ent's statements about the inevitability of strikes and thefutilityof selecting the Union as collective-bargainingrepresentative,remarks about replacement of strikeswere unlawful. Be that as it may, there is no reference tothe replacement of strikers in Williams' remarks.Whatappears are remarks that Respondent could go out andhire, coupled with a representation (whether true or falsedoes not appear in the record) that there were 100 or 200people waiting for jobs, to which was added an impliedthreat of reprisal in the remark that Respondent coulduse the Rockingham employees as examples for otherClark plants. In my judgment, this conversationin its en-tirety compels findings of coercive interrogation and animplied threat of loss of job and does not require analysisof cases dealing with misrepresentation of the rights ofeconomic strikes. I make such findings.Former employee Richard Diggs also testified about aconversation with his supervisor, Brad McInnis, about 1week before the election in which McInnis assertedlyasked him how he was going to vote. Diggs told him forthe Union and McInnis asked him if he was sure he wasdoing the right thing. McInnis asked him if he knew thatif the Union got in he could lose his benefits and heshould think twice about voting for the Union.McInnis denied having a conversation with Diggsabout 1 week before the election, and denied making theremarks attributed to him by Diggs. He based his denialon the fact that he knew how Diggs felt because Diggswore unioninsignia,and he had been told to stay awayfrom employees known to be union supporters. I do notcreditMcInnis who, somewhat inconsistently, admittedthat he may have told Diggs "everything was negotia-ble." Accordingly, despite my conclusion that Diggs wasnot credible in other matters, as hereinafter described,and inasmuch as the remarks attributed to McInnis are of CLARK EQUIPMENT CO.a piece with those earlier discussed, I credit Diggs, and Ifind thatMcInnis impliedly threatened Diggs with theloss of benefits if the Union was selected by the employ-ees as their collective-bargaining representative. I alsofind that McInnis' inquiry about how Diggs was going tovote, occurring in the context of an unlawful threat, hada tendency to coerce and constituted unlawful interroga-tion as alleged in paragraph 8(i) of the complaint.According to employee Willie Moore, in the periodbefore the election, Supervisor Carter Kelly distributedliterature to him which he recalled dealt mostly withstrikes.Kelly asked Moore to read the literature andcome to him if he had any questions. On one occasion,Moore did ask a question(not described in the record)and Kelly told him, "if the Union would come in thatthey could not make the company give nothing. All theycould do was negotiate, and they could not give' us bettrwages and benefits if the Company did not want to givethem to, us." Kelly went on to say if a person was notout on strike that they could be replaced in their job ifthe Company was falling down in productivity. On an-other occasion, when Kelly was distributing companycampaign literature, he asked Moore if he thought Clarkneeded a Union. Kelly told Moore he did not' have toanswer the question, but Moore nevertheless did, sayinghe did not know. Then Kelly asked him if he thoughttheUnion could give him more benefits than Clark.Moore said he did not know.The foregoing is undenied and forms the basis of alle-gations of a threat of discharge, the futility of selectingtheUnionas collective-bargaining representative, andunlawful interrogation. I find merit in the allegations.The remark about replacements was made in the courseof the repetition of remarks of the futility of selecting theUnion as collective-bargaining representative, and thedistribution of literaturewhich, as found earlier, con-tained the same theme and threatened employees withthe inevitability of a strike if they did select the Union astheir collective-bargaining representative.As to the inter-rogation, I fmd that in the circumstances it had a tenden-cy to coerce and was unlawful. Respondent contends itwas not,unlawful because Kelly told Moore he did nothave to answer. However,Kellyimmediately followedMoore's reply with another question designed to get himto reveal his union sentiments.PPG Industries,supra.Another alleged threat, arising indirectly out of thedistribution of company campaign literature, is attributedto Supervisor Debbie Lear. According to former em-ployee Morasby Covington, on the ' day before the elec-tion Supervisor Lear told him there would be no moretalk about the Union and if there was she was going totake him to the office, so the best thing for him was tobe quiet about the Union.Lear denied having any such conversation with Cov-ington. From my observation of the witnesses, I creditCovington.Nevertheless, I shall dismiss the allegationthat there was an unlawful threat. While I credit Coving-ton that Lear didmake remarks to him about being quietand threatening to take him to the office, a review of hisentire testimony leads me to conclude that a finding of aviolation is not warranted. As I reconstruct Covington'stestimony, on direct and cross-examination, it appears515that on the day in question Lear was passing out compa-ny literature relative to the election and she gave him acopy. She also passed literature to other employees andapparently a discussion started among the employees andLear came over and said something about which Cov-ington disagreed. Thereupon, she told him to be quietand to get on his job or she would take him to the office.From this, it appears as likely that Lear's remarks weredirected to Covington's being away from his job and dis-cussing the leaflets as much as they were directed to anyprounion sentiments he expressed.Whatever the case,the facts were insufficiently developed to support a fordthat Lear's remarks were unlawful.4. Interference with distribution of literatureParagraph 8(e) of the complaint alleges that about July12, 1979, Respondent,by six named supervisors and anagent,interfered with the distribution of union literaturein nonwork areas during nonworktime.The allegation isbased on conduct occurring on the eve of the electionbefore the start of the third shift in the period between11 o'clock or 11:15 p.m. and 11:30 p.m.During that period,employees Roger Mudd and GaryThompson were distributing union literature on companyproperty at one entrance to the plant,and employeesZeb Cox and Curtis Goodwin were distributing union lit-erature at another.The record indicates that both two-somes were told either explicitly or in effect that theycould not distribute literature at the entrance but wouldhave to remove themselves to the plant gate.Both two-somes left the entrances and went to the plant gatewhere they were advised by the union representativethat they had the right to distribute literature at the plantentrances. They returned and resumed distribution with-out interference, having been away from the entrancesfor only a few minutes.6Respondent does not dispute the right of the employ-ees to distribute literature at the time and places here inquestion.Its defense to the alleged interference is that itwas too inconsequential in its effect on employees' hand-billing activities to warrant a fording of interference., I donot agree. InDi-CountyMedical Center,222 NLRB 1089(1976),cited by Respondent,the supervisor who hadthreatened to write up an employee for engaging in ac-tivity protected by Section 7 of the Act apologized tothe employee on being advised that she had been mistak-en in interfering with the protectedactivity.InRedcorCorp.,166 NLRB 1013(1967),the employee who hadbeen told he would be disciplined for handing out unioncards on company premises was, in fact,violating a 'validrule against solicitation during working time.In the instant'case, the employees were not violatingany rule, nor was,any apology made to them for causingthem to remove themselves.' In,the circumstances, in-6The foregoing are conclusionary facts,, but I see no need to repeatprecisely what,was said- to the employees at either entrance, because itcannot be seriously disputed that the employees were told they could notdistribute union literature at the entrances and, as a result, they removedthemselves for a few minutes.'According to Supervisor Dean Meachum,who was one of the super-visors who had interfered with the handbillmg'during the work shift thatContinued 516DECISIONSOF NATIONALLABOR RELATIONS BOARDcluding the facts that a security officer threatened two ofthe employees with arrest and escorted them to the plantgate,8 and that a succession of supervisors approachedMudd and Thompson about their activities, I am per-suaded that a finding of interference is warranted. In thisconnection, it bears repeating that the test-of interferenceis not whether or not it was successful.5. Impression of surveillanceParagraph 8(f) of the complaint alleges that Supervi-sors James Freeman and Randy Tunstall created amongits employees an impression of surveillance of their unionactivities.In support thereof, former employee MikeGrant testified that about 1 week before the July 13,1979 election, Foreman James Freeman came over to hismachine and they had a conversation wherein Freemanmentioned that "not many people were attending theunion meetingson Sunday and he had heard that aboutonly 500 people had signed cards. Grant asked him howhe knew and Freeman said that was what he had heard.Freeman denied making the remarks attributed to him byGrant. I am not persuaded that Freeman was entirelycandid about his conversations with Grant and about theUnion and I credit Grant.Former employee Donald Pettigrew testified thatabout 3 days before the July 13 election, SupervisorRandy Tunstall told him he had heard that Pettigrewwas handing out leaflets (Pettigrew had passed out unionleaflets that day) and he was disappointed in him. Tun-stall admitted the foregoing remarks. According to him,Pettigrew asked how he found out and Tunstall repliedone of the guys had seen him.Respondent contends that the remarks of Freeman, iffound to have been made, and those of Tunstall, whichare admitted, do not warrant'a finding of the creation ofthe impression of surveillance; in Grant's case,becauseFreeman did not say he knew who had attended theunion meetings and, in Pettigrew's case,because Petti-grew's leaflet distribution was done openly. I find nomerit to the contentions. Remarks relative to the size ofthe attendance at union meetings convey thesame im-night, he had a conversation with Thompson in which he acknowledgedto Thompson that he had the right to handbill at the plant door Howev-er, he did not say this to Mudd and, in any event, this was not an apol-ogy As a matter of fact, according to Mudd and Thompson, Meachumspoke to them individually during the work shift and said "that the onlything he could have done to us was to have us both arrested" and tellingThompson that "the worst we could do is to lock you up but we are notgoing to do that " The General Counsel contends that these remarks con-stituted unlawful threats I fail to see any threat. To the contrary, themessage conveyed by Meachum was just the opposite; namely, that hewould not do that. Accordingly, I shall dismiss par. 8(q) of the com-plaint.9According to employee Cox, Security Officer Lieutenant Linker toldhim and Goodwin they would have to move away from the plant en-trance and said, "that we would be fired or arrested for handbilling onthe company property." In his brief, the General Counsel requests thatthese remarks, although not alleged to be unlawful in the complaint, asamended, be found to be unlawful on the theory that the matter was fullylitigatedAccording to employee Goodwin, Linkersaid nothing aboutfiring, he spoke only of an arrest. Linker denied threatening an arrest. Inmy judgment, Linker was not a reliable witness and I credit the testimo-ny that he threatened Cox and Goodwin with arrest. As the matter wasfully litigated, I find the threat to arrest employees for engaging in pro-tected activity was violative of Sec. 8(a)(1) of the Actpression of surveillance as remarks about the identity ofthose in attendance. As to the openness of Pettigrew'sactivities, that would be relevant to a charge of surveil-lance,but what is asserted to be unlawful here are Tun-stall's remarks about Pettigrew's union activities. In myjudgment, remarks of a supervisor about his awareness ofan employee's union activities, not known by the em-ployee to have been observed by the supervisor, evinceto the employee an interest in such activities on the partof his employer which can only tend to coerce him inthe continuation of such activities.I find that in both the Grant and Pettigrew -incidentsRespondent violated Section 8(a)(1) of the Act.6. SurveillanceParagraph 8(g) of the complaint alleges surveillance ofunion activities. The allegation is based on two incidents,one of which (alleged surveillance of leaflet distributionat the plant gate) was dismissed at the hearing. The otherincident involved the act of Supervisor Dean Meachumin raising the lid of the toolbox of Jimmie Stubbs in thework area and briefly leafing through papers in it. Thereare variances in the testimony of the General Counsel'switnesses and Meachum in the matter, but I was not fa-vorably impressed by Meachum and I credit the GeneralCounsel'switnesses (Stubbs and employee RichardHarris).Nevertheless, I shall dismiss the allegation.Stubbs' own testimony indicates not only that the tool-box contained contracts, union buttons, stickers, and lit-erature; but also, that some of the literature was taped onthe outside of the box as were union stickers. In light ofthis open advertising by Stubbs, I cannot conceive' howMeachum's fleeting glance into the toolbox can be de-nominated surveillance and tend to coerce employees.97. Solicitation of grievancesParagraph8(o) allegesthat Respondent solicited griev-ances amongits employees in order to discourage theirsupport for the Union. The allegation is based on anopinion survey questionaire distributed to all employeesby Respondent.The survey was announced in a May 20, 1980 Syn-chronizer, i ° and all currently employed employees com-pleted the questionnaire in the plant cafeteria. On June26, 1980, the questionnaire was sent to employees inlayoff statuswith a request that they complete it andreturn it to Respondent.Whatever the results of thesurvey, they had not been communicated to the, employ-ees.As noted above, the gravamen of the complaint is thatthe taking of the survey constituted the solicitation ofgrievances in order to discourage employee support forthe Union. However, the General Counsel's brief has notaddressed the issue as one of unlawful solicitation of gre-9Although I do not rely on employee Harris' testimony in finding thatMeacham's conduct had no tendency to coerce,it isnoteworthy that as awitness of Meachum's conduct Harris told Stubbs that he did not thinkMeachum was looking for anything, that he did not think Meachumknew the toolbox was Stubbs' property.10 The Synchronizer is the same name of a company newsletter issuedmonthly CLARK EQUIPMENT CO.517vances; I' rather, it argues for a finding of unlawful inter-rogation. Since he has not expressly abandoned the alle-gation of solicitation of grievances, it requires disposi-tion. In my judgment, the allegation should be dismissed.In order for a solicitation of grievances to be held un-lawful, it must be accompanied by an express or impliedpromise to remedy the grievances disclosed. There wasno express promise made here and there is no evidencetowarrant a finding of an implied promise. A promisemay be implied when it appears that the solicitation ofopinions had never been done before and the solicitationoccurs in the context of an organizational campaign. SeeGordonsville Industries,252 NLRB 563, 568 (1980).In the instant case, Respondent argues that it had apractice of conducting opinion surveys and the recordsupports its argument to a degree in that surveys hadbeen submitted to supervisors in 1976 and to a randomlyselected group of 77 employees in 1977. In addition, inApril 1978, a questionnaire had been completed by anundefined and indeterminate number of employees. InMarch 1979 employee opinions had been solicited rela-tive to the company handbook, and in April 1979 theCompany surveyed employees relative to their desire toknow more about company products. All of the forego-ing are substantially different from the survey here inquestion both as to the scope of inquiry and the scope ofdistribution.Nevertheless, itcanbe said that Respondenthad a practice of conducting surveys.Whatever Respondent's practice, or lack thereof, thereis still the element of timing. InGordonsville Industries,supra, the survey was taken at the very outset of a unioncampaign and it was found to have been conducted as aspecific, calculated response to the employees' unioncampaign. Such cannot be said here. At the time of thesurvey in question, nothing was pending at the Rocking-ham facility except the instant litigation. The situationwas essentially similar to that inLeland Stanford Jr. Uni-versity,240 NLRB 1138 (1979), wherein the survey wasfound not to be unlawful.In short, none of the circumstances in this case war-rant an inference that the survey was taken for the pur-pose of eroding employees' support for the Union. Ac-cordingly, I shall dismiss the allegation in paragraph 8(o)of the complaint.As noted earlier, the General Counsel's brief arguesfor a finding that the survey constituted unlawful interro-gation. tThe complaint does not so allege, but the factsrelative to the survey were fully litigated so that a find-ing of a violation, if there be one, under some alternatetheory is not precluded.Gordonsville Industries,supra atfn. 7. In my judgment, however, a finding of unlawfulinterrogation is not warranted.InGordonsville Industries,supra, the Board found thata survey substantially identical to the survey here inquestion constituted unlawful interrogation.Thus, thesurvey, although asserted to be confidential, required em-ployees to reveal information relative to their depart-11The General Counsel adverts to the letter to laid-off employees ac-companying the questionnaire and states that comments therein constitut-ed a barely veiled promise to recall if, they answered the questionnaireand a promise to resolve the problems they raised I find no such prom-ises in the letter.ment, work shift, sex, and length of employment. Suchinformation destroyed any claim of anonymity. Thesurvey here likewise contains questions relative to em-ployees' opinions, the answers to which could readilydisclose employees' union sentiments. For example, em-ployeeswere asked whether the Company had unfairrules or policies, was it a good place to work, and didemployee complaints get prompt attention. In markedsimilarity to the survey inGordonsville Industires,thequestionnaire asked, "If-you could, what changes wouldyou make in this company?"Nevertheless, I am not persuaded that a fording of un-lawful interrogation iswarranted.Again, it must benoted that the survey was taken in June 1980, 11 monthsafter the election, and at a time when there was no spe-cial union activity. In the circumstances, there is no basisfor inferring that the employees would associate thesurvey with their union activities or that they wouldview the survey as an inquiry into their union activities.8.Miscellaneous interferenceParagraph 8(n) of the complaint alleges that Respond-net promised to assist a prospective employee with gain-ing employment if such prospective employee persuadedanother employee not to support the Union. The allega-tion is based on the testimony of Judy Perkins, wife ofemployee Hurley Perkins, that on Sunday, July 8, shetelephoned Supervisor Ronnie Williams and asked himabout getting a job with Respondent. In the, course ofthe conversation,Williams allegedly asked her, in returnfor his help, if she would persuade her husband to voteagainst the Union.Williams admitted to a telephone conversation withJudy Perkins about her obtaining employment with Re-spondent. According to him, however, it was she whointroduced the idea of her husband'sunion sentimentsand who suggested that if he helped her get a job, shecould talk her husband into voting for the Company. Hedid not accept the suggestion.-Williams is a third-shift supervisor, a relatively minorposition with Respondent with no hiring functions, and Ideem it highly implausible that he would have volun-teered to involve himself in an application for employ-ment for the purpose ofinfluencingone employee's vote.I credit him and I shall dismiss the allegation.Paragraph 8(p) of the complaint alleges that on July 8,1979, Supervisor Charles Ratliff solicited a former em-ployee to inform management of the union activities ofits employees. The allegationisbased onthe testimonyof former employee Alex Washington, who had been dis-charged on May 8, 1979. According to Washington, Rat-liff solicited him to attend a union meeting and reportback to him, offfering him $25.Washington said hewould, but he did not. Ratliff denied Washington's alle-gation againsthim. I credit Ratliff. Not only did Ratliffappear to be a very truthful witness, the circumstances ofthe case make Washington's story veryimplausible.Paragraph 8(x) of the complaint alleges that on No-vember 1, 1980, Respondent violated Section 8(a)(1) ofthe Act by the conduct of Supervisor Jimmy Newton ininforming an employee that Respondent would not have 518DECISIONS OF NATIONAL LABOR RELATIONS BOARDopposed his claim for unemployment compensation if hehad not filed an unfair labor practice charge. The allega-tion is based on testimony of Richard Diggs, as allegeddiscriminatee in Case 11-CA-9454.Isee no need torecite particulars,because I do not credit Diggs. All thecircumstances of the case argue against crediting him,and Newton appeared to me to be a truthful witness. Ac-cordingly,I shall dismiss the allegation.9. Interference with Board processesParagraphs 8(r), (s), and (t) relate to employee coop-eration with Board agents in connection with the hearingin these cases.Employee Jimmy Tickle had received a letter datedSeptember 3, 1980, which referred to his having beensubpoenaed to testify in these cases and which requestedhim to makearrangementsto meet with attorneys fromthe Board at a local motel. The letter listed the dates andtimes the attorneys would be available. Tickle testifiedhe went to Employee Relations Director Ron Dickinsonand showed him` the letter and asked him about it. Dick-inson told him that was not a legal document and that hedid not have to go to talk to the attorneys. He said theletterwas not a subpoena, that a subpoena would be sentlater.When Tickle asked what he should do in the eventhe was subpoenaed, Dickinson told him that was a legalbinding document, but there was a question whether itwould be enforced. Dickinson said it would be up toTickle to decide whether or not to appear.Tickle received a second and identical letter datedSeptember 5, 1980, which he took to Dave Hogan, em-ployment relationsmanager.He told Hogan he-had beentold earlier he did not have to go, and he referred to anotice Respondent, had posted on the bulletin board thatthey were not legally obligated to go talk to attorneys.Tickle had received a subpoena, and apparently he hadbrought the subpoena with him which he showed toHogan. Hogan told him it was,"not a legal subpoena likea criminal subpoena." It was a legal document, but if youdid not appear they usually did not enforce it like acriminal subpoena. Hogan left Tickle to consult furtheron the matter and returned to tell Tickle that,as far ashe knew, none had ever-been enforced and if an individ-ual did not appear they did not do anything to him.Tickle asked what could they do to him if he did notappear.Hogan said the worst thing would be to sendhim another subpoena and ask him why he did notappear the first time. Tickle asked who it was that wassubpoenaing him and Hogan said the Labor Board, butthe Labor Board wasacting asan agent of the Union.Tickle said he thought the Labor Board was a neutralparty and Hogan told him, "In the beginning they werea neutral party, but in this case they are an agent of theSteelworkers."The notice referred to by Tickle states:23 SEPTEMBER 1980REGAL INN THIS WEEK, AND ALSO WHETHER YOUHAVE TO SIGN PAPERS PREPARED BY THE NLRB REP-RESENTATIVE OR THE UNION.CLARK TAKES NO POSITION WHATSOEVER WITHRESPECT TO YOUR OWN PERSONAL DECISION TO GOALONG WITH THIS REQUEST OF THE NLRB AND THEUNION HOWEVER, YOU SHOULD KEEP IN MIND THATYOU ARE UNDER NO LEGAL OBLIGATION TO GO TOANY OF THESE MEETINGS OR TO SIGN ANY PAPERS IFYOU DON'T WANT TO.THE CHOICES ARE YOURS ENTIRELY.IF YOU HAVE ANY QUESTIONS DON'T HESITATE TOCONTACT EMPLOYMENT RELATIONS.The statements to Tickle about the subpoena and thenotice to employees aboutmeetingat the motel withBoard attorneys present distinct, albeit relatedissues. Itappears to be settled law that statements to employeesexpressly or impliedly telling them they do not have tohonor Board subpoenas are unlawful.Winn-Dixie Stores,128 NLRB 574 (1960);ClothingWorkers Y.NLRB, 420F.2d 1296 (D.C. Cir. 1969);Mr. F's Beef & Bourbon, 212NLRB 462, 466 (1974);Delta Faucet Co.,251 NLRB 394(1980). Respondent contends such is the case only wherethe statements are accompanied by direct or veiledthreats of reprisal.Bauer Aluminum Co.,152NLRB1360, 1367 (1965). I do not agree.Bauer Aluminum Co.was decided in 1965 and, in myjudgment, has been superseded by the pronouncements inthe cases sinceWinn-Dixie Stores,supra, which are citedabove.Statementsby supervisors which denigrate theBoard's subpoenas and in any way suggest that they neednot be honored have only one purpose; namely, to ob-struct the Board in its investigation and presentation ofcasesbrought before it and interfere with the vindicationof employee rights guaranteed by Section 7 of the Act.Accordingly, I find that Dickinson's statements toTickle, as admitted by Dickinson, that there was somequestion as to whether the subpoena would be enforcedand that it was up to Tickle's discretion, were violativeof Section 8(a)(1) of the Act. I find further that Hogan'sstatements to Tickle, as described by Tickle, whom Icredit,were likewise unlawful in that they falsely sug-gested that honoring the subpoena was a matter of dis-cretion and could be ignored with impunity.Insofar as the notice is concerned and statements rela-tive thereto, I am of the view that such conduct was notunlawful. In support of the contention that it is, the Gen-eral Counsel citesGarry Mfg. Co.,242 NLRB 539 (1979).However, in that case, the notice mischaracterized thepurpose of the Board's investigation and it appears that itwas an unsolicited communication. In this case, thenotice itself indicated that it was in response to employeeinquiries, and it did not misrepresent the role of theBoard. i 2Moreover, the notice indicated clearly that theMANY OF YOU HAVE ASKED YOUR SUPERVISORSWHETHER YOU HAVE TO GO TO MEETINGS CALLEDBY" TTHE NATIONAL LABOR RELATIONS BOARDAND/OR UNION REPRESENTATIVES OVER AT THE12 The notice referred to meetings called by the Board "and/or Unionrepresentatives" and there is no evidence that union representatives werecalling any meetings I am not persuaded,however, that this warrants afindingthat it mischaractenzed the role of the Board CLARK EQUIPMENT CO.519choice was the employees. It is true that in J.W. MortellCo., 168 NLRB 435, 437 (1967), enf. denied in relevantpart 440 F.2d 455 (7th Cir. 1971), the Board held that anotice garnered no immunity simply because it advisedemployees they were free to cooperate or not to do so;however, it is clear that the finding of a violation waspredicated on the notice as a whole, for example, the em-ployer's attempt to attribute the General Counsel's pre-trial communications to "union pressure tactics." Thereis no similarconduct here.InCertain-TeedProductsCorp.,147NLRB 1517(1964), the notice was solicited and intemperate and theemployer had made statements expressing disbelief andannoyance at employees who had testified at an earlierhearing. These circumstances are not present here.In short, inasmuch as the notice was in response toemployee inquiries, that it did not mischaracterize theBoard's role, and contained no remarks to suggest to em-ployees that Respondent would look with disfavor onanyone who cooperated with the Board, and was not afalse statement about the nature of the obligation im-posed on employees receiving it, a finding of interferencewith the Board's processes is not warranted.During the period of the hearing, one of Respondent'sattorneys, Neil Gaffney, interviewed employees in prepa-ration of Respondent's defense. Employee Billy Gulledgewas one of those employees and he testified that he metwith Gaffney in a conference room where he was askedwhether he had been approached to sign and had signedan authorization card. Gulledge refused to answer andreferred to the notice to employees discussed above and,in effect, complained that Respondent had Gaffney thereto do the same thing. Gaffney said that the Labor Boardhad Clark post the notice. A few more remarks were ex-changed and Gaffney then told Gulledge, "Well, youwant to make up your mind what you want to do, be-cause there are 600 employees out there that don't wantthe Union."The complaintalleges inparagraphs 8(u) and (v) thatRespondent coerced and interfered with employees byGaffney's remarks about the notice and his statementthat Gulledge make up his mind.Initially, therewas a dispute between Gulledge andGaffney as to precisely what was said in the interview. Itshould be noted, however, that the allegations are notpredicated on a failure to meet theJohnnie's Poultrysafe-guards. 13 Rather, the allegation relative to the notice ap-pears to be one of misrepresentation and interferencewith the Board's processes. The General Counsel has notarticulated a, rationale for a finding of interference withthe Board's processes and it is difficult to extract onefrom Gulledge's testimony, because he was not inquiringof Gaffney whether or not he had to meet with theBoard's attorneys. In any event, I am persuaded thatGulledgemisunderstoodGaffney's remarks about thenotice.At thetimein question, a Board notice to em-ployees was posted on Respondent's bulletin boards incompliance with a decision and order inClark Equip-ment Co.,250 NLRB 1333 (1980). Gaffney testified thatthiswas the only notice to employees he was aware ofand, when Gulledge referred to a notice, he asked, "theNLRB Notice?" and Gulledge just lookedat him ques-tioningly.I credit Gaffney. I cannot believe that he would mis-represent to an employee the source of a notice. ThatGulledge may have had in mind one notice and Gaffneyanother does not render Gaffney's remarks unlawful.As to a remark that Gulledge make up his mind, anyfactual dispute is as to the context in which it was made.According to Gaffney, he may have told Gulledge tomake up his mind, but in some harmless context. That isonly his opinion, however, and leaves unanswered thequestion of what context. It is abundantly clear from ob-serving Gaffney at the hearing and a review of his testi-mony that he was irritated by Gulledge. It appears tome, however, that his irritation was over Gulledge's at-tempt to enter into a discussion with him and his indeci-sion about whether to cooperate with Gaffney. Gul-ledge's own testimony that Gaffney said, "make up yourmind what you want to do" indicates that Gaffney's re-marks had nothing to do with the Board's processes. Ifanything, one might argue that they infringed on thesafeguardsof Johnnie's Poultry,supra, and had a tenden-cy to coerce Gulledge into giving Gaffney astatement.However, there is too much ambiguity about the remarksto support even such a finding.For the foregoing reasons, I shall dismiss the allega-tions of paragraphs em(u) and (v) of the complaint.B. Alleged Discriminatory DischargeRichard Diggs was hired on December 13, 1976. Hewas discharged on September 22, 1980, for poor attend-ance. On August 8 Diggs had been spoken to about hisattendance and had been advised, in writing, that failureto improve could result in his termination. On August 22Diggs was late 40 minutes and on September 22 he waslate 13 minutes. As noted, he was discharged.'4Diggs was a known union adherent. His supervisor,Brad McInnis, admitted that in the preelection periodDiggs had worn unioninsigniaand that he was aware ofDiggs' union sentiments.The General Counsel contends that Diggs was dis-charged because of his union activities. I find no merit tothe contention.It is clear from an examination of Digg's attendancerecord that he had a poor attendance record. It is alsoclear that he was warned, but his attendance did not im-prove. Nevertheless, the General Counsel contends thathis discharge was unlawful, apparently on a theory ofdisparity of treatment. Thus, he asserts that SupervisorMcInnis "discriminated between union and nonunion ad-herents in determining when to proceed to the next stepof the [counseling or discharge] process." To supportthis assertion, he adverts to the attendance, record of oneemployee he describes as antiunion, namely, RandyJacobs.Whether Jacobs is antiunion or prounion is de-batable; he appears to have wavered from day to day. Inany event, his record does not appear to be as bad as13Johnnie's PoultryCo,146NLRB770 (1964).14 Thismatter is alleged in the complaint inCase 11-CA-9454, whichwas consolidated for hearing during the hearing. 520DECISIONS OF NATIONAL LABOR RELATIONS BOARDDiggs'.Apart from that, a comparison with only 1 em-ployee in a plant of about 800 employees is insufficient tosupport a finding of disparity.In the final analysis, what appears here is the case ofan individual with a poor attendance record who is dis-charged after warning. The only-basis for a finding of aviolation is that he was a union supporter. This is notsufficient, particularlywhen the union activity had oc-curred over a year earlier, was indistinguishable fromlike activity by several other employees, and there isnothing in the timing of the discharge to suggest a dis-criminatory motive.15In short, I conclude the General Counsel did not makea prima facie case. In reaching this conclusion, I haveconsidered the background evidence concerning use of aforklift by Diggs and an instance when he was orderedto, stay on the job. I deem the evidence to have no pro-bative weight whatsoever on the issue of the discharge.C. The Refusal toBargain1.The obligation to bargainThe complaint alleges that since about June 4, 1979,the Union has been designated by a majority of the em-ployees in an appropriate unit as their representative forthe purpose of collective bargaining, that about June 4,1979, the Union requested Respondent to bargain with it,and that Respondent refused. Based on these allegationsand the unfair labor practices of Respondent as describedearlier,the General Counsel asserts that a finding is war-ranted that Respondent violated Section 8(a)(5) of theAct and that a bargaining order is appropriate pursuantto the principles ofNLRB v. Gissel Packing Co.,395 U.S.575 (1969).The demand for recognition and refusal was estab-lished by the Union's letter of June 4, 1979, and Re-spondent's reply of June 7, 1979. As to the appropriateunit,the parties stipulated that the unit described in thecomplaint and hereinafter set forth was appropriate. Theparties further stipulated that the appropriate unit con-sistedof 820 employees, and the General Counsel con-tends that 470 of the cards received into evidence werevalid designations of the Union as collective-bargainingrepresentative and that a finding of majoritystatus istherefore warranted.a.Majority statusThe issue of the Union's status was the issue whichconsumed most of the hearing time. Respondent admitsto the validity of only nine of the cards: Thomas JacobsIII (211),William E. Wright, Jr. (225), James A. Lindsay(303),Robert S. Lyles (305), Bruce G. Platt (417), AlexL. Eaves (432), Clay Thomas (573(a)), Sarah Haywood(588), and James Cleveland Breeden (590).16'r The General Counsel appears to contend that the timing of the dis-charge can be related to the fact that at the time of the discharge theGeneral Counsel was known to be conducting interviews with Clark em-ployees and Diggs' discharge was bound to have a chilling effect onother employees. There is nota scintillaof evidence to support such acontention16The number after each name is the exhibit number of the individ-ual's cardsAs tothe remaining cards, Respondent asserts a varie-ty ofdefenses:1.Misrepresentations:Respondent'smajor attack onthe cards is based on alleged misrepresentations. Theattack is in two parts:(1)Membership in the UnionThe language of the card used by the Union is as fol-lows:Ihereby request and accept membership in theUNITED STEELWORKERS OF AMERICA,and of my own free will hereby authorize theUnited Steelworkers of America, its agents or rep-resentatives, to act for me as collective bargainingagency inallmatterspertaining to rates of pay,wages, hours of employment, or other conditions ofemployment, and to enter into contracts with myemployer covering all such matters.This is, according to labor law parlance, a single pur-pose card in that it refers to authorization of the Unionto act as collective-bargainingrepresentative, but doesnot refer to an election. However, because the card alsostated "I hereby request and accept membership" in theUnion, Respondent contends that 415 cards are invalidon the theory that thiswas amisrepresentation in thatthe signing of the card did not confer membership andby such language the Union purported to confer an "illu-sory benefit." The contention is, in my judgment, so pa-tentlywithout merit that it requires no discussion. It isrejected.As a matter of fact, the question of union membershipappears to have posed a problem for some employees asevidenced by the fact that a number of them inquiredabout the membershiplanguage onthe card. The recordindicates that when they did so they were assured theydid not become members by signing the cards, but wouldhave to sign another card. Respondent, contends that thiscircumstance, coupled with representations that the cardwas for an election, amounted to an indirect misrepresen-tation of its purpose. In this connection, Respondent citesSilverFleetMotor Express,174NLRB 873 (1969), inwhich the Board held cards to be invalid for purposes ofmajority status when the cards designated the Union asbargainingagentand then contained the following state-ment in bold letters: "THIS DOES NOT OBLIGATEME IN ANY WAY." In my judgment,Silver Fleetisdistinguishable in that when thereisno similar languageon the face of the card in this case, and when solicitorsstated tosignersthat their signing did not oligate them inany way, it is clear that they were responding to' ques-tions about membership obligations,in some instances,the obligation to pay dues, and their answers did notcancel out or contradict the express' language of thecard, but explained that an additional step was requiredto becomea member.I therefore reject contentions ofRespondent addressed to the membership language of thecard and to the statements of solicitors relative to the ob-ligationsconnected with signing a card. CLARK EQUIPMENT CO.521(2) Only foran electionInGissel Packing,supra,the SupremeCourtapprovedBoard law on determiningthe validityor invalidity ofauthorizationcards, as set forth inCumberland ShoeCorp.,144 NLRB 1268 (1963),enfd.351 F.2d 917 (6thCir. 1975),and reaffirmed inLevi Strauss& Co., 172NLRB 732 (1968). The Court describedBoard law in thefollowing terms(395 U.S. at 584):UndertheCumberlandShoedoctrine, if the carditself is unambiguous(i.e., stateson its face that thesigner authorizes the Union to represent the em-ployee for collectivebargaining purposes and not toseek an election),itwill be counted unless it isproved thatthe employee was told that the cardwas tobe usedsolelyforthe purpose of obtaining anelection.Respondent contendsthatthe evidence in this case in-dicatesthat 79 cardswere solicited on the direct or indi-rect misrepresentationthatthe card was to be used solelyfor an election,and that they are therefore invalid asproof of majoritystatus.To decidethis issue, however,considerationhas tobe given to more than the use ornonuse ofmagic words. As the Board stated inLeviStrauss,supra, quoted with approval by theSupremeCourt inGissel Packing,395 U.S. 608 fn. 27:It isnot theuse or nonuse of certain key or"magic"words that is controlling,but whether ornot the totalityof circumstances surrounding thecard solicitation is such,as to add up to an assur-anceto the cardsigner that his card will be used forno purpose other than to help get an election.In weighing the circumstances,however,the trier offactmust not ignorethe principle approvedby the Su-preme Court inGisselPacking,395 U.S. at 606, that:[E]mployeesshouldbe bound bythe clear languageof what theysign unless that language is deliberate-ly andclearly canceledby a unionadherent withwords calculated to directthe signer to disregardand forgetthe languageabovehis signature.Moreover, the trier of factmusttakeinto account theobservationacceptedby theSupremeCourt (395 U.S. at608), "that employeesaremorelikelythan not, manymonths after a carddriveand in response-to questions bycompany counsel,to give testimony damaging to theunion,particularlywhere company officials have previ-ously threatened reprisals for unionactivityin violationof Section8(a)(1)."It is withthe foregoing principles in mind that I havereviewedthe entire testimonyof thewitnesseswhosecards are challengedby Respondenton the grounds ofmisrepresentation. However,Iwill not setforththe testi-mony of suchwitnesses, because I see no useful purposein doing so. In many of the cases, the predicate for thechallenge to the card is the fact that the solicitor of thecard statedas itspurpose thatitwas for an election.Such a statementof purposedoes not invalidate a cardtendered for proof of majoritystatus. In a number ofcases,where the testimony might lend itself to a findingof a misrepresentation of purpose I explain the basis formy finding.Whether to explain one card and not anotheris a question of judgment about which some might differ;suffice it to say that as to any given card my conclusionas to its validity is based on the sense I find conveyed bythe testimony of the card signers themselves taken as awhole rather than on specific questions and answers.For example,Lester Edwards authenticated the cardof Tim Murphy(262).He testified he told Murphy, "ifwe got a large majority of card signed that we could geta union election."Q. And you told him that was the only purposeyou were asking him to sign the card?A. Yes, sir.To invalidate a card on the basis of such a leadingquestion and answer would be to apply theCumberlandShoerulemechanistically.It seems to me to be veryclear that such a question and answer distorts the truthby theplacementof the word"only." It is one thing totell employees of only one purpose for a card;it'san-other thing to tell them that the only purpose of the cardis for an election. I am convincedthatwitness after wit-ness did not understand that distinction,including Ed-wards.Based on the foregoing,Ifindthatthe cards listedbelow were not invalidated by representations to thecard signers that the purpose of the cards was only foran election,nor weretheyencouraged and directed todisregard the language of the card which authorized theUnion to act as collective-bargaining representative.Jimmy D.Tickle (101)Roger Mudd (103)Thomas Garney (104)JessieW. Goins (105)James L. Roberts (106)GaryL. Thompson (107)CurtisW. Brewington (108)Samuel E.Cumber Jr. (109)16Clarence England (110)Curtis Steve Goodwin (112)James M. Napier (113)Walter Covington (114)Zeb D. Cox (115)David T.Roller (116)Maynard Dutton (117)CharlesPait (118)Donald L.Pettigrew (119)Joseph Clark (120)Eddie Cloniger (121)Mike E. Grant (123)William S. Hogan Jr. (124)Leroy Jefferson (125)Robert T.Johnson (126)16Respondent contends that card 109 is a duplicate of card 546 asboth are signed by Ed Cumber of the same addressHowever, the stipu-lated list includes two Cumbers,and the dates of hire, department, andrates of pay,appearing on the two cards indicate that the cards are notduplicates 522DECISIONS OF NATIONAL LABOR RELATIONS BOARDRobert J. Leviner (127)JohnI.ManessIII (129)Charles T. Mathis (130)Joseph D. McCormick (131)Robert H. Nelson (132)Bennie Robbins(l33)17Clayton M. Smith (134)Floyd Smith (135)Kenneth E. Stubbs (136)Dean Treadway (137)MichaelA. Williams (138)Becky D.Benson (140)Jeffrey L.Benson (142)Bundy K. Berry (144)Sam Breedew (145)Aldie Cobbler Jr. (147)Gary Dennis (148)Sam Fields (150)18Lenier E. Furr (151)L. Gibbs Goodwin (152)Ronald W. Hawks (153)29Steve K. Marlin (157)William N. Maske (158)2QFloyd C. Carpenter (171)Jimmy Stubbs (173)Wanda Turner (174)Kenneth Turner (175)Richard Harris (176)WillieMoore (177)LivingstonBridges (178)Melvin L.Stroman (180)Hurky E. Perkins (181)Ricardo Steek (182)Luther E. Grant (183)Morasby Z. Covington (184)William R. Galbreath (185)William Gerald (186)2117 Robbins signed cards133 and 604 Only card 133 is counted for ma-jonty status.is Fields testifiedhe didnot readthe fine print on the card (whichcontains the authorization language)and that he was told that the cardwas "mainlyjust to get a vote for the Union." He also testified that hewas told "afterwe got theUnion in ... youhad a choice to sign aunion membership card." In my judgment,it is clearand I find, thatFields knew the purpose of the cardwas to getthe Union in and hesignedthe card intendingto authorize the Unionto represent him.19Hawks testified he was told the card wasjust for anelection.Hefurther testifiedthe card was read to him and that he asked no questionsabout the languageThe reading of the card to himevidences a desirethat employeesunderstandwhat theyare doing,and I am persuadedtherewas no misrepresentation of purpose in Hawks' case.20Maske testified he was toldthe purpose of the card was to have avote and that he didnot readthe card. Yet, he admitted he had the cardin his possessionovernight and "looked" it over. I rejecthis testimonyinsofar as he suggestshe did not know whatthe card said21Gerald's card was authenticatedby Union RepresentativeConstanceLeVier who testified that shewent to his home and witnessed him signcard 186 and his wife Dons signcard 187Respondent contends a signa-ture comparison warrants a fording thatbothcard were signedby Dorisand that William Gerald's card is invalid for failureof proof he author-ized his wife to signfor himAssumingDoris to have signed both, as shedid so in her husband's presence,accordingto LeVier's testimony, an in-ference is warranted it was with his authority.Doris H. Gerald (187)Billy C.Brown(188)22Tony S. Conner (189)Warren F. Deaton (192)23Van Rush (193)Fred A.DennisJr. (194)Phillip Gilliam (195)Tony Puckett (196)Daniel Wayne Smith (198)Malcolm Stubbs (200)Curtis Therrell (201)Allison B. Wiggins (203)Carlton Wade Williams (204)Reginald Dumas (206)Charlie A. Ellerbe (207)Walter Cameron (208)Ronald Covington (209)Kenneth Hawks (2 10)24Stephen Wayne Jenkins (212)RonnieTarlton (213)LarryHarold Blue (214)J.Harold Dawkins Jr. (215)Earl De Berry (216)Johnnie Hughes (217)Steve Thompson (219)Mark Hewitte (222)Rober Montgomery (223)Robert M. Welch (224)Kenneth M. Allen (226)Ernest B. Dawkins (227)Tony W. Sanford (228)Douglas B. Stancil (229)Jack Stogner (230)Willie H. Wall (231)WillieJamesWall (232)Kenneth Allen Yates (233)Randy Ammons (234)Wallace H. Freeman (235)Don L. Hammann (236)E. Milton Player (237)Willie Ellerbe (239)Mary C. Ratliff (240)2522 Brown's card is dated February 1, 1978, the day before the electionThe testimony of Sam Grant,which I credit, is that the card was signedon February 2, 1978, after the election.28 Deaton testified he was told the purpose of the card was to get avote, but it is clear,and I find, that he was not told that was the onlypurpose of the card.As he testified he did not read the card,a represen-tation that the card was for a vote might invalidate it for any other pur-pose.SeeGordonsville Industries,252NLRB 563 (1980).However,Deaton also testified that the card may have been read to him In thecircumstances,I conclude he should be bound by his signature.24 Hawks testified he was told the purpose of the card was for an elec-tion and that he signed without reading it. Hawks did not say that hecould not read.In 'the circumstances,he should be bound by the lan-guage of the card.25 Ratliff testified she was told the purpose of the card was to get anelection and that she did not read the card.I do not credit her. She hadsigned two other cards(601(a)and 601(b)), and I am persuaded she knewthat the card authorized the Union to represent her and she signed withthat knowledge CLARK EQUIPMENT CO.Michael Baker (242)Robert G. Beck (243)David Cobbler (244)Larry M. Jenkins (248)Mark McCaskill (249)Ralph N. McDonald (250)Cog Mills (251)Michael Otis Orr (252)Donnie M. Poplin (253)Brian Puckett (254)Steve W. Reynolds (255)26Horace G. Shoe III (256)William Ronald Snead (257)DanielWayne Wright-(260)Lester Edwards (261)27Tim Murphy (262)Larry Grooms (263)Thomas G. Hamilton (264)Lacy Jackson Jr. (265)Burnett E.McRae (267)CharlesMorman (268)Vance Waddell (270)Robert Caudle (272)J.Keith Croke (273)Donald Gilliam (275)Charles Jenkins (276)JamesL. Young (277)Robert Lee Zeigler (278)Nelson David (279)Robert Joey Lisk (280)Cleyce E. Almond (283)Kevin M. Baxley (285)Albert Lee Brown (286)Jimmy Brown (287)Eugene Clark (288)Thaddeus Collins (289)Walter Covington III (290)Napoleon Davis'(291)Edward Hill (293)JamesHouseJr. (295)Albert Ingram (296)DennisC. Ingram (297)Clarence D. King (298)Clifton Lee King (299)Carol L. Leake (300)Leroy D. King (301)Kenneth Lockhart (304)Eddie Lee McIntyre (306)Johnny Miller (307)Roy C.Minninall (308)GeorgeMorman', (309)28SE Reynoldstestifiedhe was told the purpose of the card was for anelection and he just glancedat the card.Reynolds had signed a cardbefore thefirst election and I am persuaded he knew that in signing thecardhe was indicating his desire to be representedby the Union.24 Edwards' testimonysuggestshe was toldthe purpose of the cardwas just to get an election. I have advertedabove toEdwards' testimonyrelative tothe authorizationof the card of Tim Murphyand I have com-mentedon thedistortionof truth which can resultfrom the wrongfulplacementof the word "only." I believe Edwards' case exemplifies theprocess,because it is difficultto believethat Edwards would have beensolicitingother employeesto sign cardsjustto get an election.23Morman appearedto me to have a verypoor understanding of thequestionsposed by counseland clearlyhad a verypoorrecollection. IGeorge Nicholson (310)Danny Rainwater(312)29Addie Robinson (313)Alexander Robinson (314)Leo Robinson (315)Nathaniel Rose (316)Gregory D. Short (317)HarrisonD. Smith (319)Prentice J. Strickland (321)20Michael T. Wallace (322)Marvin Blake (323)Stephen Cranford (325)Fred Lathan (326)31VernonLee Henderson (327)Albert Lee Nicholson (329)James T. Burnett (330)Talley Covington Jr. (332)Woodrow Dunn (334)Harvey Gales (336)HenryIssacJr. (337)John Jackson (338)Arallen Jones Jr. (339)Terry Wayne Lamont (340)Cranford Wilson Lampley (341)Roger Lampley (342)Jimmy D. Maynor (344)James McDonald (345)Mortimer McLaughlin (346)Charles A. McLendon (347)Lawrence Moore (348)John E. Nelson (350)Frank Nicholson (351)William T. Nicholson (352)Theodore Robinson (353)Edward Terry (355)BenjaminWall (356)Michael Gerald Wall (357)Thomas Ray Webb (358)Stephen Webb (359)32RaymondWayne Abrams (360)33523note that at some point the solicitor told hun if the Union got a majoritythey would ask for recognition.In the circumstances,I deem his cardvalid,29 Rainwater testified he was told the card would not obligate him inany way.I find the statement related only to the question of union mem-bership.So Strickland testified he was told, among other things, "the only waywe would get the Union in here was to have another election,forhim tosign a card if he wanted the Union in." His signature, in the circum-stances, indicates he wanted to get the Union in and was authorizing it toact as collective-bargaining representative.Si I do not credit Lathan's testimony about his solicitation and what hewas told about the purpose of the card, because Lathan did not appear tome to be truthful.32,Webb testified he was told,the purpose of the card was for an elec-tion and that he did not read the card.Webb did not testify that he couldnot read.In the circumstances, he should be bound by the language ofthe card.33 Abrams signed two cards:360 and 546.While part of his testimonysuggests he was told the purpose of the card was only to get an election,a review of his entire testimony indicates he was offering his understand-mg of the purpose of the card and that he really had no recollection ofwhat was said.I am persuaded he was not told toignore the language ofthe card. Respondent also challenges 360 on the ground it was datedContinued 524DECISIONS OF NATIONAL LABOR RELATIONS BOARDArlis O. Atkins (363)Robert K. Singletary (364)Louis Hodges (365)Tony Rush (366)Charles Collins (371)Henry C. Pratt (372)Curtis Robson (373)Cleveland Terry (374)Eddie Fesperman (375)Donnie Franklin(376)34Ronald Singletary (377)LeLand Dane Clark (378)Charles Wesley Griggs (379)ClydeB. Hunt (380)Bennie C.Saunders (381)William Allred (384)David Benson (385)Tommy Cline Jr. (387)Warren Cox (388)Gerry W. Crenshaw (389)Howell G. Darnell (390)Larry W. Davis (391)John E. Ewing (394)Scott Freeman (395)Paul Gibson (396)WillamW. Goins (397)Dan Griggs (398)Danny C.Hawks (399)Kent Hoover (400)Donald K. Jackson (401)William H. Jackson (402)Leonard P.Jones (403)Kerry M. Little (404)Vinh Phuouc Luong (405)Clark McBride (406) 35Albert McDonald (407)Joseph McDuffie (408)James E.McLaughlin Jr. (409)Raymond F. McRae Jr. (410)Jimmy W. Martin (411)Alexander Mason (412)Jerry F. Paker (413)Jacqueline W. Patterson (414)Boyd Steve Paul (415)Luther W. Reynolds (419)Melvin Robinson (420)36Guy H. Smith (421)JamesK. Spivey (422)Jimmy E. Steen (423)37after the demand for recognition,a challenge hereinafterrejected.As toAbram's other card,546, I will not count it, counting 360 instead asAbrams' most recent card.34 The testimonyof Franklin is not entitledtoanyweight.He clearlyhad no recollectionof whathe was told when he was solicited.35McBride's testimony is neither clear,nor coherent.I am persuadedfrom his entire testimonythatno statements were made to him to ignorethe languageof the card.96 Robinson signed cards 420 and 602.Only card 420is counted formajoritystatus.87 Steen testified he did not read the card and that he was told it wasjust-for an election.He could notidentify whotold him that andadvert-ed to general talk among employees.Steen had also signedcard 605before thefirst election.In the circumstances,I conclude he should beRichard E. Steen (424)Phyllis Stubbs (425)Ulysses O'Neill Thomas (426)JamesM. Thompson (427)Dwight Lee Wall (428)RogerWebster (429)Kevin P. Withers (430)Ronald W. Young (431)Danny R. Allen (433)Boyd A.Braddock(434)38Al Kaurin (436)JamesD. Liles (437)Owen Glenn Taylor (438)KennethR. Bostick (439)Daniel H. PottsIII (443)BradyBaldwin (444)FlemmingA. Byrd (445)Coy Doughlas Jr. (446)Sandra V. Lilby (448)Tommy B. Green (449)Edward Pate Parson (450)Michael Thomas Hudson (452)Lacy A. Johnson (453)JamesWoodrow Lynch (454)Donald C. Whitley (456)Adam Dansel Allen (457)Ray Douglas (458)Mildred D. Green (459)Donald Wayne Grooms (460)Scottie J. Harris (461)Nathan P. Jacobs (462)Dale Riley Nuttal (463)RichardDiggs (465)J.A. Bolton Jr. (467)Bobby B. Hornbuckle (468)John Dennis (469)Johnny Chappel (470)Todd YoungBurgess (472)Robert R. Caudle Jr. (473)Richard Dean (474)Gary Hooks (476)Robert C. Berry (477)Paul R.Layton Jr. (480)James T. David (481)Boyce Carpenter (482)JamesHerman Godwin(483)33bound by the language of the card.I shall count card 423 for majoritystatus, and not card 60538 A review of Braddock's testimony indicates that he was confusingthe word"election"for "Union."For example, he testified he was told"if the election was passed,you would sign another card"and you wouldhave to sign more papers"if the election went in."I am persuaded theauthorization language of the card was not canceled out by misrepresen-tations of the solicitor.as Card 483 bears the name of Herman Godwin,signed March 8, 1979.James Herman Godwin testified he was the one who signed card 483,using a fictitious named to avoid harassment by solicitors.He signed asecond card about 3 weeks later which he turned in at a union meeting.Neither the General Counsel,nor the Union, could find the card On thebasis of Godwin's testimony,which I credit, I find that he authorized theUnion to represent him and count his "lost" card.HedstromCo.,223NLRB 1409(1976). CLARK EQUIPMENT CO.Johnny R. Chavis (485)George Gibson (486)Arthur D. Collier (487)Harry Davis (488)WilliamH. Horne (489)Tyrone Covington (491)Elijah Cooper (493)Jeff Gregory (494)John R. Lampley (495)40John D. Lassiter (496)BruceMcDonald (498)Mike McNeill (499)Gary F. Martin (500)Michael Patterson (502)Boykin E. Stewart (504)41Joey Stogner (505)Charles H. Tarlton (506)Edwin S. Wilson (508)James RandallThomas (509)Bobby Terry (511)Jeffrey Scott Patrick (512)John Kenneth White (515)42Charles McPherson (516) 43JamesT. Lisk (517)David Randy Watson (518)Ronnie E.Steen (519)JamesT. Thompson (520)Jerry W. Ludlum (522)ClaudeMorganJr. (523)Robert M. Thomas (524)James G. Shepard (525)Melton Robinson (526)Luere D. Little (528)Jimmy Waynes Liles (529)James Curtis Caskwell (530)Ricky D. Sweatt (531)Vinston Littles (532)Michael Legrand (533)DouglasG. Wheeler (534)Buddy Joe Cox Jr. (537)Robert Lee McLaughlin (539)Raymond Ellerbe (542)444° Lampley signedcards495 and 603. Only card495 is counted formajority status.41 Stewart signedcards 504and 606.Only card504 is counted for ma-jority status.42 Any suggestioninWhite's testimony that the card was representedto be only for thepurpose of an electionis rejectedas a reflection of hisunderstanding and not ofanystatementsto that effect by the card sohci-tor. The challengeto his cardon the groundof staleness is rejected here-inafter.43 It is clear,and Ifind, from McPherson's testimony that any sugges-tion that the only purpose of the- card was for an electionwas in talkamong employees and that no cardsolicitormade such a misrepresenta-tion to him. The challenge to his card on the ground of staleness is re-jected hereinafter.44 Ellerbe's card is dated before the firstelection and is challenged onthe ground of stalenessThis challenge is rejectedhereinafter,but in El-lerbe's case, he testifiedhe signed a second cardafter the first electionand suchtestimonyis additional ground for validating his card.He alsotestifiedhe didnot readthe card, but that hewas told its purpose was toget a union in.Mitchell Reddick (543)Henry James Everett (544)Billy Gulledge (545)Charles Terry (549)Phyllis A.Wall (550)William F. Singletary (552)Charles Bright (553)Wayne Mason (555)Neil Douglas McLaughlin (556)James Young Jr. (557)John EddieHarris (558)Aaron D. Little (559)Charles Patterson Jr. (561)Keith O'Neal (565)Vernon G. Gardner Jr. (556(a))William R. Grooms (567(a))Clarence Jackson (568(a))Gerald Littlejohn (569(a))George Redmond (570(a))Willie J. Fairley (571(a))Elvis Charles Little (572(a))ClatisM. Thomas (574(a))Arthur Nicholson (575)45Jackson L. Dawkins (576)46James Coble Jr. (577)47James Rushing(578)48WillieWatts (579)49Edward F. Singletary(580)5°Jimmy Cain (582)51William D. Robinson (583)52Marvin Locklear (584)53Charles Rankin (585)Gary Gregson (586)54Michael Dawkins (587)55RogerMills (589)Tommy Deberry (591)Larry L. Lovin (593)Robert McCormick (594)Dale Treece (595)JamesMiller (598)5652541 Nicholson signed cards 575 and 442.Only 575is counted for majori-ty status.41Dawkins signed cards 576 and 191. Only card 576 is counted formajority status.41 Coble signed cards577 and 160.Only card 577 is counted for ma-jority status.41 Rushing signed cards 578 and197. Onlycard 578 is counted for ma-jority status.41Watts signed cards579 and 362.Only 579 is counted for majoritystatus.s° Singletary signed cards 580 and 166. Only card 580 is counted formajority status.Si Cam signed cards 582 and 478. Only card 582 is counted for majori-ty status.52 Robinson signed cards, 583 and 154. Only card 583 is counted formajority status.ss Locklear signed cards 584 and 172. Only card-584 is counted formajority status.54Gregson signed cards 586and 247.Only card 586 is counted formajority status.55Dawkins signed cards 587 and 246. Only card 587 is counted formajority status.56Miller signed cards 598 and 369.Only card 598 is counted for ma-jority status. 526DECISIONSOF NATIONAL LABOR RELATIONS BOARDJames Pressley (600)51Keith Diggs (607(a))58The foregoing are the cards which I deem were notinvalidated by misrepresentation purposes.The cards thatfollow are cards which I fmd, in all the circumstances,were not valid.Card 220 was signed by William Thompson who testi-fied he was told it was for a reelection. Thompson cannot read and the card was not read to him.I deem thecard invalid.Card 259 wassignedby Wesley Webb who testifiedthe solicitor told him not to pay any attention to the lan-guage on the card, that all it was being used for was anelection. I credit Webb and find the card invalid.Card503 was signedby Joseph Spivey who testifiedhe was told he could vote like he wanted to, either way,and "all it meant was that they had to have so manysigned just so they could have an election."On the basisof this testimony, which I credit, I deem his card invalidfor purposes of majority status.Card513 was signedby Pattie M. Long who testifiedshe was told"if you sign this card it does not mean theUnion is coming in, it only means that if we get enoughcards signed then it will be brought to a vote." On thebasis of the testimony, which'I credit, I deem the cardinvalid for purposes of majority status.2.Lack of proof that the card signer was on the list ofeligible employees: The record indicates that four of thecards received in evidence were signed by individualswhose names are not on the stipulated eligibility list.These are:Terry Conklin (161), Allen Lee Porter (164),Jesse Lee FLowers (292), and Roy Stephen (320). Theyare therefore invalid in support of majority status.Respondent adverts to the cards of Calvert LeGrand(302) andJeromeMcDonald (521) as cards of individualsnot on the stipulated list. However,LeGrand's name wasadded at the hearing by stipulation of the parties, and Ifind that Jerome McDougald's name is erroneouslyspelled on the stipulated list as Jerome McDonald. I basethis finding on McDougald's testimony he was employedduring the eligibility period and he gave as his addressthe same adress as that listed for McDonald in the stipu-lated list.As there are no other grounds for invalidatingcard, 302 and 521, they are found to be valid designa-tions.Respondent contendsthatnine cards are invalid,essen-tially because there is a variance between the name ofthe individual as it appears on the card and as it appearson the list; e.g., 527 bears the name Ralph A. Shepheard,Jr. and the list has Ralph Arlie Shepherd; 333 bears thename JamesR.Dockery and the list has J. RichardDockery.I find no merit in Respondent's argument.The totalityof the circumstances, including the coincidence of names,initials,addresses, and the authenticating testimony of87 Pressley signed cards600 and 447. Only card 600 is counted for ma-jority status.58Diggs signed cards607(a), 149, and 607(b). In addition to the claimof misrepresentation,RespondentcontendsDiggs' card is invalid byreason of staleness or impliedrevocation, contentions which I find lack-ing in merit.Card 607(a) is the cardcounted for majority status.either the solicitor or the card signer himself, supports afinding that the cards in question are those of the em-ployees whose names appear" on the stipulated list. Ac-cordingly, as I find no other grounds for invalidatingthem, they are found to be valid designations. The cardsare:Keith Cloninger (146)W. B. Barrington (156)Charles R. Treadaway Sr. (168)59Charles R. Tyler (258)Walter Mark Bryant (281)JamesEdward Campbell (282)Stewart B. Nicholson (311)JamesR. Dockery (333)Charles R. Treadaway Jr. (382)Roger Boone (386)Johnnie D. Diggs (392)Henry J. Eddings (393)Roger Pemberton (416)James G. Campbell (435)Henry R. Davis (464)60JamesKenneth Brown (466)Ralph Arlie Shepherd (527)61Howard Lee Miller Jr. (554)62Thomas A. Little (592)3.Insufficient proof cards signed before the criticaldate: Respondent contends that there is insufficient proofas to 20 cards that they were signed before the criticaldate. The cards in question are: ' 139, 141, 155, 179, 241,245, 284, 318, 329, 331, 343, 360, 367, 368, 370, 418, 451,455, 497, and 501. All of these, except 155, 455, and 501,have one thing in common; they are dated between June5 and July 10, 1979. Thus, they were signed after theUnion's demand for recognition. However, it is clear thatthe Union's demand was a continuing one and as thecards bear the names of individuals on the stipulated eli-gibility list, I find no merit to Respondent's contention.Accordingly, except for card 451, as I fmd no othergrounds to invalidate the following cards, I fmd them tobe valid designations:Timothy D. Barbour (139)Cherry J. Chavis (141)63Brady Speight (155)64ss Treadaway's card is dated before the first election.As notedherein-after, that circumstance alone is an insufficient basis to invalidate thecard.60Davis' card is challenged on the ground of misrepresentation, achallenge I find lacking in ment.61 The totalityof Shepherd's testimony indicates,and I find, that hewas not toldthe onlypurpose of the card was to get an election.82 Card 360, signedby Abrams,was found to be valid above.89 Chavis' card is also challenged on the ground of misrepresentationas to its purpose.I find no merit to the challenge64 Speight's card is dated September9, 1979, butit is clear that it wassigned in 1978. Authenticating witness Marshall Reynolds gave testimonyto that effect,which I credit, and Speight's card shows a rate of pay notin existence after May 1,1979. AsI find-on the basis of Speight's testimo-ny as a whole that there was no misrepresentation as to the card's pur-pose, I find the card valid. CLARK EQUIPMENT CO.William C. Covington (179)Sherman Everett (241)Gary Davis (245)-Michael Banks (284)65Terry Lee Singleton (318)James A. Mudd (328)66Francis L. Covington (331)Connie L. Little (343)67Henry James Everett Jr. (367)Ernest L. Daughtery (368)Donald Greene (370)William Olin Player (418)Dennis Smith (455)66Respondent contends that these cards are invalid byreason of staleness. I find no merit in the contention. Ifthe cards are old, it is because Respondent interferedwith the conduct of two elections.Respondent contends that, in any event, the Unionshould be estopped from relying on these cards for ma-jority status because its activities in soliciting signaturesto new cards led employees to believe the first card theysignedwas invalid and for that reason they foreboreacting to revoke their cards. Absent a showing thatanyemployee forebore to revoke his card because of theUnion's statements or conduct regarding the signing ofnew cards, the, contention is rejected.On the basis of the foregoing, and finding no othergrounds for invalidating them, I shall count the follow-ing cards in support of majority status:Johnny Sellers (102)Henry Justin Sale (170)William W. Currie (190)Stephen F. Smith (199)Bobby House (294)Fred S. Caudle Jr. (324)William D. Edwards (335)Otis Stanback (354)Claudius D. Boyd (440)James S. Ingram (490)Franics Covington (492)Charles N. Tyler (507)Thomas M. Williams Jr. (514)Gary Goodwin (536)69Willie King (540)Eddie Edwards Jr.70B5 The challenge to Banks' card on the ground of misrepresentation isrejected.66Mudd did not date his card,nor did Fred Caudle, the solicitor,Caudle had no independent recollection of the date he received the cardfrom Mudd, but he testified that it was before the second election I deemhis testimony sufficient to validate the card,67 Little also signed card 541 before the first election: Only card 343 iscounted for majoritystatus.68 Smith authenticated his card.He could not verify the date on thecard,but testified he signed the card before the second election69 Goodwin did not sign on the signature line. His testimony indicatesa clear intent to do so.10 In Ins brief, Respondent did not challenge Edward's card for beingdated before the first election, but he did so at the hearing.527Robert E. Stogner (560)Rickey W. Knight (562) °A number of employees who signed cards before thefirst election testified that they were requested to signcards after the first election and refused. Respondentcontends that their cards are therefore invalid on thetheory that the refusal of an employee to sign a secondcard, on request, constituted an express revocation of thecard previously signed. I do not know that the term"revocation"is the appropriate term to use in assessingthe validity of the card, but in my judgment, where em-ployees have testified that they were asked and refsuedto sign a second card after the first election, it is a rea-sonable inference that this objective conduct reflectedthat the employee no longer desired the Union to repre-sent him. Accordingly, I conclude that the followingcards are not valid:Donald J. Grigss (122)71George D. Lisk (128)Stephen Abbott (143)Jack T. Hudson (163)Gary L. Pressley (165)Branson Smith (167)Bobby Wall (169)William Paul Webster (238)Terry McCumber (266)Robert W. Carpenter (271)72Johnny Ray Inman (441)Randy E. Jacobs (475)Paul Bittle (479)Joseph F. Gilliam (484)Austin K. William (510)PattieM. Long (513)Jim Lucy Doby (535)Ed Cumber (546)Dewey W. Grooms (548)B. Fran Driggers (563)Joseph Michael Steagall (581)5.Miscellaneous challenges:a.Not signed on signature line:The cards of EdwardSaunders (381),David Gillis (538), and James GerryCovington (551) were not signed on the signature line.For this reason, Respondent contends they are not validdesignations. I reject the contention. The three cardswere authenticated by the card signers, and all indicatedby their testimony an intent to authorize the Union to actas their collective-bargaining representative. According-ly, I find their cards are valid.-b.Cards signed under the influence of alcohol-Respond-ent contends three cards are not valid designations be-cause they were signed while the employee was underthe influence of alcohol: In the case of William- W.71Gnggs' card is challenged on the ground of misrepresentation, achallenge I deem to have no merit. However, Griggs testified he was so-licited to sign a second card and, although he signed one, he did not de-liver it to the Union.In the circumstances, I deem his first card invalid.72 Carpenter not only refused to sign a second card,but his testimony,which I credit, puts into question whether he ever delivered his first cardto the Union. 528DECISIONS OF NATIONAL LABOR RELATIONS BOARDGoodwin (162), Goodwin admitted to drinking, but dis-claimed being drunk. Accordingly, I reject the challengeto the validity of his card based on that ground.73 In thecase of the cards of James Therrell (202) and ThomasWoolard (205), their testimony supports a finding thatthey did not have the capacity to know the meaning oftheir act, and I find their cards are not valid designa-tions.c.Revocation:Card 274 was signed by Eddie Deanwho testified that 3 weeks after he signed the card heasked the solicitor for its return. I credit Dean who ap-peared to me to be a truthful witness and I deem his re-quest for the card's return a revocation of the card.SummaryOn the basis of the foregoing, I conclude that 442cards are valid designations of the Union as collective-bargainingrepresentative of the employees in the appro-priate unit.b.The propriety of a bargaining orderIn the foregoing, it has been found that as of June 4,1979,74 a majority of Respondent's employees had desig-nated the Union as their collective-bargaining representa-tive in an appropriate unit, and the Union requested andwas refused recognition. It is also established that suchrefusal occurred in the context of unfair labor practices.In these circumstances, a bargaining order is warranted ifthe unfair labor practices are deemed sufficiently seriousor pervasive that the possibility of erasing the effects ofsuch practices and insuring a fair election by the use oftraditional remedies, though present, is slight and em-ployee sentiment once expressed through cards would,on balance, be better protected by a bargaining order.75In my judgment, Respondent's unfair labor practices asherein found were both pervasive and serious. Theywere pervasive in that they reached all employees in theform of a barrage of campaign literature. They were seri-ous because they consisted of threats of plant closure,discharge, loss of jobs and benefits, and threats whichstrike at the very heart of employee concerns. Incorpo-rated with these threats were the repeated reminders ofthe inevitability of a strike if the employees selected theUnion as collective-bargaining representative and that itwould be futile for them to do so, reminders that are un-likely to be erased through the traditional remedies of acease-and-desist order and the posting of a notice. Con-temporaneously with the threats were promises of benefitwhich cannot but linger in the minds of the employeesand preclude the holding of a fair election.7'Goodwin's card is also challenged on the ground of staleness, achallenge I have rejected earlier74As of June 4, 1979, the date of the demand for recognition, theUnion had 426 cards. Accordingly, the refusal to bargain herein foundshall befound to have occurredon and sinceJune 4, 1979. Should any ofthese 426 cards be deemed invalid on review to reduce the number below411, the 16 cards dated afterJune4 but before July 13, which I havefound to be valid, would be added to determine majority status and therefusal to bargain would be found to have occurred on and since July 13,1979.7 s Gissel Packing,395 U.S. at 614, 615Respondent's conduct was such that had this been thefirst time it so conducted itself in an election campaign, abargaining order would be appropriate.What makes abargaining order particularly compelling in- this case,however, is the demonstrated purpose on the part of Re-spondent to prevent its employees from ever exercising afree choice on the issue of a collective-bargaining repre-sentative. I state this because the free election which Re-spondent fouled by its unfair labor practices in the periodbefore July 13, 1979, was'the second one it fouled. Notonly that, its objectionable conduct in the second elec-tion was similar to, and even more egregious than, its ob-jectionable conduct in the first election.I refer particularly to the fact that one of the groundsfor setting aside the first election was one speech to as-sembled employees which impliedly threatened employ-ees with plant closure while reminding them of their ex-isting benefits. Substantially, the same conduct was re-peated in the campaign literature in this case and thethreats were even enlarged upon. In these circumstances,the conclusion that a bargaining order is necessary in thiscase is compelling, and the finding is warranted that byrefusing to recognize and bargain with the Union, on re-quest, Respondent since about June 4, 1979, has violatedSection 8(a)(1) and (5) of the Act.Respondent contends that a bargaining order here isnot appropriate for a number of reasons, principal ofwhich is that the unfair labor practices alleged even iffound are not sufficiently serious or pervasive that theireffects may not be dissipated by traditional remedies. Forthe reasons given above, I reject Respondent's conten-tions.2.The unilateral conductParagraph 8(w) of the complaint in Case 11-CA-8746allegesthat since about October 30, 1979, Respondent re-fused to bargain with the Union by unilaterally adoptinga new attendance policy; paragraph 14' alleges that pur-suant to said policy Respondent issued disciplinary warn-ings to Richard Diggs, Charles Ellerbe, and othersknown to Respondent; and paragraph ^ 15 alleges that pur-suant to said policy Diggs, Ellerbe, and employees pres-ently unknown were discharged on- or after October 30,1979.The same allegations appear in paragraphs 12, 13, and14 of the complaint in Case I1-CA-9454, apparently inanticipation of arguments that the allegations in Case 11-CA-8746 are barred by Section 10(b) of the Act. Sucharguments have been presented. Respondent contendsthat the allegations in question, insofar as they appear inthe complaint in Case 11-CA-8746 are barred becauseno such allegations appear in the original charge, nor inthe amended charge, and are not closely related to thegeneral refusal-to-bargain allegation, in the amendedcharge. I do not agree. In my judgment, an allegation ofunilateral conduct is closely related to an allegation ofgeneral refusal to bargain. Accordingly, I find that theallegations in paragraphs 8(w), 14, and 15 of the com-plaint, as amended, in Case 1l-CA! 8746 are not time-barred. CLARK EQUIPMENT COAs to the identical allegations in Case 11-CA-9454, Ifind that they also are not time-barred. Although thecharge in that case was filed more than 6 months afterthe alleged unilateral change in policy, the 10(b) periodwas tolled by the Union's lack of knowledge of the uni-lateral action. In this connection, Respondent argues thatthe Union had constructive notice, at least, inasmuch asthe alleged change was the subject of a notice distributedto employees about the date it went into effect. In myjudgment, this cannot be deemed notice to the Unionwhere the Union is being denied its lawful status as bar-gainingrepresentative. In such a situation, a Union hasno stewards to whom it can look to police working con-ditions, and members of an in-plant organizing committeeare not the same as stewards. Moreover, the change inissue here is a slight change, the nature of which couldonly be appreciated by one privy to the attendancepolicy and procedure in existence before the change.There is no showing the Union was privy to the oldpolicy and procedure. Finally, although the policy wasasserted to have gone into effect on October 30, 1979,there is no showing that any employee affected by it washimself aware how it affected him and that the Unionwas made aware of the enforcement of the policy. Inthese circumstances, I find the 10(b) period was tolledand that the complaint is not time-barred.While the allegations here in question may not betime-barred, I conclude that a finding of a violation ofSection 8(a)(1) and(5) of the Actisnot warranted, be-cause the changes in question did not constitute a materi-al,substantial, or significant change from Respondent'sprior practice.Rust Craft Broadcasting,225 NLRB 327(1976);PeerlessFood Products,236 NLRB 161 (1978).This conclusion f based on the credited testimony ofRon Dickinson that the change in question was rather achange of procedure than policy, and that it removednegative connotations in the word "warning" by substi-tutingcounseling, including an additional counselingstep.The General Counsel, in effect, argues such is not thecase. Counsel for the General Counsel concedes that theattendance procedure before October 30, 1979, was hon-ored more in the breach than in the practice, and refersto the practice as chaotic and at the whim of individualsupervisors.However, he argues that after October 30,1979, the new procedure was closely adhered to. An ex-amination of the records submitted leaves me unpersuad-ed. It appears at most that Respondent was attempting tobring some order into its procedure, but there is no basisfor holding that the attendance policy was made morestringent or substantially altered.Accordingly, I shalldismiss the 8(a)(5) allegation relative to thisissue.46III.THE OBJECTIONSBefore the Board will issue a bargaining order basedon authorization cards where there has been an election11 The General Counsel contends that the change in attendance policywas violative of Sec 8(a)(1) of the Act,because it was made during thependency of the objections in Case 11-RC-4447. I find no merit in thiscontentionThere isno evidence whatsoever that Respondent's actionwas designed to erode union support among the employees529pursuant to a representation petition, timely objections toconduct affect the results of the election must have beenfiled and have been found meritorious so that the elec-tion results are set aside.Irving Air Chute Co.,149 NLRB627 (1964). As noted earlier, timely objections to theelection of July 13, 1979, were filed and, by order of theBoard, the objections discussed below were consolidatedfor hearing with Case I1-CA-8746. They are disposed ofas follows:(3) The Employer and/or Agents of the Employ-er instituted wage increases in order to influence theoutcome of the election.(4) The Employer and/or Agents of the Employ-er paid employees at the newly instituted wage rateprior to the effective date of the increase in order toinfluence the outcome of the election.It is recommended that these objections be overruledin accordance with the findings above relative to the jobevaluation program,(7) The Employer and/or Agents of the Employ-er interfered with the distribution of Union litera-ture in non-work areas and on non-work time inorder to influence -the outcome of the election.It is recommended that this objectionbe sustained inaccordancewith the findings above that Respondentinterfered with the distribution of union literature at theplant entrances on the night before the election.(9) The Employer and/or Agents of the Employ-er threatened employees with loss of benefits inorder to influence the outcome of the election.(10)The Employer and/or Agents of the Em-ployer threatened employees with plantclosure inorder to influence the outcome of the election.(11)The Employer and/or Agents of the Em-ployer threatened employees with the inevitabilityof strikes in order to influence the outcome of theelection.(14) ' The Employer and/or Agents of the Em-ployer threatened employees for engaging in pro-tected activity in order to influence the outcome ofthe election.It is recommended that these objections be sustainedon the basis of the findings above relative to the state-ments in Respondent's campaign literature, the state-ments of Simmons or Frank to Covington, the statementofWilliams to Bridges, the statements of McInnis toDiggs, and the statements of Kelly to Moore.(12)The employer and/or Agents of the Em-ployer interrogated employees regarding their unionactivity in order to influence i....e outcome of theelection.It is recommended that this objection be sustained onthe basis of the findings above relative to the interroga-tion of Covington, Bridges, and Moore. 530DECISIONS OF NATIONAL LABOR RELATIONS BOARD(13)TheEmployer and/or Agents of the Em-ployer implied surveillance of protected activity inorder to influence the outcome of the election.It is recommended that this objection be sustained onthe basis of the findings above realtive to statements toemployees Grant and Pettigrew.(18)The Employer and/or Agents of the Em-ployer denied employment to relatives and friendsof known adherents in order to influence the out-come of the election.It is recommended that this objection be overruled onthe basis of the findings above relative to Judy Perkinsand her conversation with Supervisor Williams.The objections included an allegation of interferencewith the conduct of the election by "other acts and con-duct." Under this heading the Regional Director foundthat statements in Respondent's campaign literature war-ranted a fording of objectionable conduct consisting of apromise of benefits. On the basis of my own findingsabove of impliedpromisesof benefitsinRespondent'scampaign literature, I shall recommend that the objec-tions "other acts and conduct" be sustained.The objections which I have herein found to havemerit warrant setting aside the election held on July 13,1979, and I shall so recommend and, in view of the rec-ommendation that a bargaining order be issued, I, shallrecommend that the petition for election be dismissed.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in section I,above, occurring in connection with the operations de-scribed herein, have a close, intimate, and substantial re-lationship to trade, traffic, and commerce among the sev-eral States and tend to lead to labor disputes burdeningand obstructing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged in unfairlabor practices in violation of Section 8(r)(1) and (5) ofthe Act, I shall recommend that it be ordered to ceaseand desist therefrom and to take certain affirmativeaction designed to effectuate the policies of the Act, in-cluding, for reasons set forth above, a recommendationthatRespondent be ordered to recognize and bargainwith the Union as the representative of its employees toremedy the serious unfair labor practices which it com-mitted by which it has rendered the possibility of hold-ing a fairelection slight.CONCLUSIONS OF LAW1.Clark Equipment Company is an employer engagedin commerce within the meaning of Section 2(6) and (7)of the Act.2.United Steelworkers of America, AFL-CIO-CLC isa labor organization within the meaning of Section 2(5)of the Act.3.All hourly full-time and regular part-time produc-tion and maintenance employees, including material han-dlers, quality control department employees, tool roomand tool crib employees, met lab technicians, and outsidedrivers employed at the employer's Rockingham, NorthCarolina facility located at Highway 74 W. Rockingham,North Carolina, excluding all office clerical, plant Glen-cals, production schedulers, plant schedulers, sales coor-dinators, gear technicians, material planners, truckdriversnot employed by the employer and janitors not em-ployed by the employer,salesemployees,managerial em-ployees, professional employees, guards and supervisorsas defined by the Act, and all other employees, consti-tute a unit appropriate for the purpose of collective bar-gaining within the meaning of Section 9(b) of the Act.4.By threatening employees wth discharge, loss ofjobs, loss of benefits, and plant closure if they selectedtheUnion as their collective-bargaining representative;by threatening them with the inevitability of a strike andthe futility of selecting the Union as their collective-bar-gaining representative; by promising employees benefitsif they rejected the Union as their collective-bargainingrepresentative; by interrogating employees about theirunion sentiments; by interfering with employees in thedistribution of union literature in nonwork areas duringnonwork time; by threatening the arrest of employees fordistributingunion literature in nonwork areas duringnonwork time; by conveying the impression of surveil-lance of the union activities of its employees; and byinterferingwith the Board's processes by telling themthey do not have to honor Board subpoenas, Respondenthas engaged in, and is engaging in, unfair labor practiceswithin the meaning of Section 8(a)(1) and Section 2(6)and (7) of the Act.5.By refusing since June 4, 1979, to recognize andbargain with the Union as the exclusive representative ofits employees in the appropriate unit set out above, Re-spondent has engaged in, and is engaging in, unfair laborpracticeswithin the meaning of Section 8(a)(1) and (5)and Section 2(6) and (7) of the Act.[Recommended Order omitted from publication.]